Case 3:20-bk-00433-JAF Doci1 Filed o2idee SET obo

FILED VIA MAIL
JACKSONVILLE, FLORIDA

FEB 96 2020
United States Bankruptcy Court for the:

Fill in this information to identify your case:

 

. a 1
District of Florid CLERK, U.S. BANKRUPTCY COUR
wenitein MIDDLE DISTRICT OF FLORIDA

Case number (i known): Chapter you are filing under:
Chapter 7
[J chapter 11

Chapter 12
| Chaptor 43 LI check if this is an
amended filing

 

Official Form 101
Voluntary Petition for [Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if elther debtor owns a car. When information is needed about the spouses separately, the form uses Debior 1 and

Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debior f and the other as Debtor 2. The
same person must be Debtor 7in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsibie for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

    
 
    

 

Identify Yourself

 

. Your full name

Write the name that is on your

 

 

 

 

govemment-issued picture Tammra

identification (for example, First name First name

your driver's license or Noel

passport). Middle name Middle name :
Bring your picture Grafton
identification to your meeting Last name Last name

with the trustee.

Suffix (Sr, Ur, il, ll} Suffix (Sr. Jr, il, 11)

 

Tammra Noel Pereira
2. Alf other names you

have used in the last 3
years

Include your married or
maiden names.

 

 

a. Only the last 4 digits of

 

your Social Security mx ox td Bot 2 Be, MR OE
number or federal OR OR
Individual Taxpayer we |
Identification number 9x - eK - 6) Ox - x -
(ITIN} ee

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 2 of 80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Any business names :
and Employer [JI have nat used any business names or EINs. CI have not used any business names or EINs.
Identification Numbers
(EIN) you have used in
the last 8 years Business name Business name
Include trade names and
doing business as names Business name Business name
EIN : EIN
Ein ~ EIN
5. Where you live If Debtor 2 lives at a differant address:
360 HUNTERS LAKE WAY
Number Street : Number Street
APT 6214
PONTE VEDRA FL 32081
City State ZIP Coda 2s City State ZIP Code
St. Johns County
County ons County
if your mailing address is different fromthe one == : H Debtor 2's mailing address is different trom
above, fitt Ht in here. Note that the court will send + yours, fill it in here. Note that the court will send
any notices to you at this mailing address. any notices to this mailing address.
i Number Streat ’ Number Street
: P.O. Box “2 BO. Box
City State 2IP Gode State ZIP Code
6. Why you are choosing Check one: | "Check one:
this district to file for ; oe a ; oo
bankruptcy [“Jover the last 180 days before filing this petition, | “3: CJ Over the last 180 days before filing this petition, |
have tived in this district jonger than in any other pe have iived in this district longer than in any other
district. district.
[| have another reason. Expiain. ne [711 have another reason. Expiain.
(See 28 U.S.C. § 1408} oe {See 28 U.S.C. § 1408.)

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 3 of 80

Teil the Court About Your Bankruptcy Case

7, The chapter of the Check one. (For a brief description of each, see Notice Required by 71 U.S.C. § 342/b) for individuals Fiting
: Bankruptcy Cade you for Bankruptey (Form 2010}). Aiso, go to the top of page 1 and check the appropriate box.
are choosing te file
under [chapter 7
[chapter 11
[chapter 12
C1 chapter 13

 

 

6. How you will pay the fee CT wit pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about haw you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

[11 need to pay the fee in instaliments. ff you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in instaliments (Official Form 103A).

Ch request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Farm 1036) and file it with your petition.

 

9. Have you filed for (ho :
DanerUptcy Within the Fes, distiat SAN DIEGO, CA (Dismissed - atty error) yen 09/30/2013 case number (Ch 13) 1309654 !

 

 

 

 

 

last 6 years?
bistict RIVERSIDE, CA (Dismissed) When 06/11/2012 case number (Ch13) 1224139 |
District SAN DIEGO, CA Dismissed yr 4 - job loss when 01/15/2013 Case number (CH 13) 1300360
40. Are any bankruptcy No

cases pending or being

filed by a spouse whe is [ves
not filing this case with

you, or by a business

 

 

 

 

 

partner, or by an Debtor Relationship te you
affiliate? District When Case number, if known,
Debtor Relationship to you
District When Case number, if known
"11, Do you rent your [EJNo. Go to line 12.
- residence? [¥jYes. Has your landlord obtained an eviction judgment against you?

LY INo. Go to line 12.

[Hv es. Fill out initial Statement About an Eviction Judgment Against You (Form 104A) and file it with
this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy page 3

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 4 of 80

EER Fev on About Any Businesses You Own as a Sole Proprietor

42, Are you a sole proprietor [7] No. Goto Part 4
: of any full- or part-time
business? CU ves. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

orporation, nership, or
vic partnership Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

 

la this petition. City State ZIP Gade
Check the appropriate box to describe your business:
Ol Health Care Business (as defined in 14 U.S.C. § 104(27A))
Cc Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CI Stockbroker (as defined in 11 U.S.C. § 701(34))
C Commodity Broker (as defined in 11 U.S.C. § 101(6))
CO None of the above
1s. Are you filing under if you are filing under Chapter 11, the court must know whether you are 4 small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a smail business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
btor?
de _ WINo. 1am not filing under Chapter 14.
For a definition of smaif
business debtor, see {JNo. | am filing under Chapter 14, but lam NOT a small business debtor according to the definition in
11U.8.C. § 104(51D). the Bankruptcy Code.

Clves. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhave any = (4/INo

/ property that posesoris |.
alleged to pose a threat | Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

If immediate attention is needed, why is it needed?

Where is the property?

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
     

15.

Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 5 of 80

Tall the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot de so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

Explain Your Efforts to Recelve a Briefing About Credit Counseling

 

You must cheek ene:

“ | received a briefing from an approved credit
counseling agency within the 180 days before |
flled this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CT t received a briefing from an approved credit
counseling agency within the 140 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition
you MUST file a copy of the certificate and payment
pian, if any.

Cc) I certify that | asked for credit counseling
services from an approved agency, but was
unabie to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

 

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptey.

if the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

ia 1am not required to receive a briefing about
credit counseling because of:

[] Incapacity. | have a menial illness or a mental.

deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

| Activa duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Voluntary Petition for Individuals Filing for Bankruptcy

You must check one:

 

 

 
 
    

LJ | received a briefing from an approved credit

counseling agency within the 120 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CO | received a briefing from an approved credit

counseling agency within the 180 days before! ;
tited this bankruptcy petition, but | do not have a :
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment .
plan, if any.

Ol I certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a Separate sheet explaining
what efforts you made ta obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required yau ta file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not da so, your case
may be dismissed.

Any extensian of the 30-day deadline is granted
only for cause and is limited to a maximum of 76
days.

CT 1 am not required to receive a briefing about

credit counseling because of:

C] Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cc Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so. ©

C] Active duty. | am currently on active military
duty in a military combat zone,

If you believe you are not required to receive a
briefing about credit counseling, you must fite a
motion for waiver of credit counseling with the court. :

page 5

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 6 of 80

 

Answer These Questions for Reporting Purposes

: 46, What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CI No. Goto line 16b.
Yes. Go to line 17.

165. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

L] No. Go to line 166.
oO Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Doe you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

O No. | am not filing under Chapter 7. Go fo line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

No
[| Yes

 

 

‘48, How many creditorsdo [1-49 C1 1,000-5,000 [7] 25,001-50,000
_ you estimate that you f/] 50-99 [_] §,001-10,000 [_] 50,001-100,000
owe? [_] 100-199 [_] 10,001-25,000 [J More than 100,000
[) 200-999
49. How much do you $0-$50,000 {J $1,000,004-$10 million

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

ieee Sign Below

- For you

Official Form 10%

[_] $60,001-$100,000
$100,001-$500,000
[] $500,001-$1 mitian

7) $0-880,000

(J s50,001-$100,000
$100,001-$500,000

[_] $500,001-$4 million

L_] $10,000,001-$50 million
E] $50,000,001-$100 million
[_] $100,000,001-$500 million

CJ $1,000,001-$10 million
L_] $10,000,001-$50 million
_] $50,000,001-$100 million
L_] $100,000,001-$500 million

H $500,000,001-$1 billion
$1,000,000,001-$10 billion
[_] $10,000,000,001-$50 billion
[_] More than $50 bilion

[J $500,000,001-$1 billion
$1,000,000,004-$10 billion

[_] $10,000,000,001-$50 bition
More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the retief available under each chapter, and | choose te proceed

under Chapter 7.

If no attomey represents me and | did not pay or agree ta pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand raking a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 4
02/02/2020

% 1 OM Ece cogst0n x

Executed on

Executed on
MM / DD YYYY

MM / DD i 7V¥YY

Voluntary Petition for Individuals Filing for Bankruptcy

Signature of Debtor 2

page 6

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 7 of 80

Debtor 1 Tammra Noel Grafton Case number (7 known),

First Name Midde Name Last Name

 

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
ta praceed under Chapter 7, 11, 12, ar 13 of title 11, United States Cade, and have explained the relief
available under each chapter for which the person is eligible. | also certify that 1 have delivered to the debtor(s)
i the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

: Ifyou are not represented — knowledge after an inquiry that the information in the schedutes filed with the petition is incorrect.

: by an attorney, you do not

| For your attorney, if you are
: Tepresented by one

 

 

 

 

 

 

 

 

' need to file this page. x
: Date
Signature of Attomey for Debtor MM / DBD /YYYY
Printed name
Firm name
Number Street
City State ZIP Cade
Contact phone Email address.
Bar number State

 

Official Form 101 Voluntary Petition for Individuafs Filing for Bankruptcy page 7

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 8 of 80

 

 

 

bebtr1  Lammra Noel Grafton Case number ¢tiaown
First Mame Midde Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
: bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

: consequences, you are strongly urged to hire a qualified attorney.
: If you are represented by
> an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

: need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

: dismissed because you did not fila a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
fir if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and campiete.
Bankruptcy fraud is a serious crime; you cauld be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ruies of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exernption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

L No
id Yes

Are you aware that bankruptcy fraud is a seriaus crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CJ No
Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
id No

LJ Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 1 19).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. I
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attormey may cause me to lose my rights or property if | do not properly handle the case.

x [Omnia Cy a x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 02/02/2020 ate
MM/ OD fv MM? DD TYYY¥
Contact phone (760) 996-0690 Contact phone
Cellphone (760) 996-0690 Cell phone
Emalladdress Qrafton7294@outlook.com Email address

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

 

 
Case 3:20-bk-00433-JAF Doc1 Filed 02/06/20 Page 9 of 80

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
PETITION WORKSHEET

CASE NUMBER...: 20-00433-3F7

DEBTOR........: GRAFTON, TAMMRA NOEL

JOINT. ......008

FILED. ........ : 02/06/2020 CASE TYPE: I COUNTY: 12109
WHERE. ........ t {Oo}

TRUSTEE.......: [ALTMAN, R]

WHEN. .....200- : FRIDAY MARCH 20, 2020 AT 12:30 p.m. [43]

DEBTOR'S ATTY.: PROSE

MATRIX a TNST. APP. 20 LRG UNSEC. MATRIX (CH 11)
ie

MATRIX ON DISK SOAR

PRO SE 20 LRG UNSEC. LIST (CH 11)

DISC. OF COMP.
BKXHIBIT "A" (REQUIRED IF DEBTOR IS A CH 11 CORPORATION)
~~ suvMaRY OF SCHEDULES
a SCHEDULES A- J (INDICATE UNDER COMMENTS ITF ANY ARE MISSING)
-—— DECLARATION UNDER PERJURY
STATEMENT OF FINANCIAL AFFAIRS
nO CH 7 STATEMENT OF INTENTIONS
_-—— CHAPTER 13 PLAN
coments: WWYOY nO oe rsp
peA.
Pf, OT

CLAIMS BAR DATE: / f/f / COMPLAINT DATE; / f
Fee information:

Total -> $335.00

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 10 of 80

Fill in this information to identify your case:

Tammra Noel Grafton
First Mame Middle Name

Debtor 4

 

Debtor 2
(Spouse, it filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number [] check if this is an
fir krrown} | amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information = 12415

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out ail of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill aut a new Summary and check the box at the top of this pagp.

 

aa Summarize Your Assets

i

 

| 4. Schedule A/B: Property (Official Form 4064/8)

 

1a. Copy line 55, Total real estate, from Schedute AB... ceccccsssscscccssessssecseccesssssssssssssensviviviscerssssssesttsssasessevesneessesesied $9.00
1b. Copy line 62, Total personal property, from Schedule A/B ccc ccecccccsccseeescessescssessesesseeescesseccesnentsncscseseseteeeaten $11,296.99
te. Copy line 63, Total of alf property on Sofechule ALB oo. ccceccecseseesssesceccsccsseneecesssececnenesterereavnesiesesepeesrcatsatesseeseeteeeaee $11,296.99

 

 

 

 

Er = marize Your Liabilities

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the fast page of Part 1 of Schedule D............ $0.00
3. Schedule E/F: Creditors Wha Have Unsecured Claims (Official Form 106E/F) 12,732.97
3a, Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/P oo... ccccuseseeesecseuseereeteeees $e EE
3b. Copy the total claims from Part 2 (nonpricrity unsecured claims) from line 6j of Schedule EFF... eee cee er eeeee + $172,366.83
Your total liabilities $185,099.80
BME summarize Your Income and Expenses
4. Schedule I: Your Income (Official Farm 1061) 3 :
Copy your combined monthly income from line 12 of Schedule foo. ccc ccc tt tccesccecne ce ceerceeseennesaenatesteevaenasssaeeneeneets $3,770.69 :
: 5. Schedule J: Your Expenses (Official Form 106) i
Copy your monthly expenses from line 22c of Schedule Lo... ccecccsscccescsecssestsssscecseescsesecesseetensenensstecsusaeseessnsetscacsseteeatens $3,770.99 i

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 11 of 80

Tammra Noel Grafton

Debtor 4 Case number ct knows,
First Name Midde Name Last Name

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
UO No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debis are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 19118). Fill out lines 6-9g for statistical purposes. 28 U.S.C. § 159.

QC) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form te the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income. Copy your total current monthly income from Official
Form 1224-4 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. $ 4,524.97

 

 

 

 

5. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

 

 

 

 

. oa . 0.00

9a. Domestic support obligations (Copy line 6a.) &
; . 12,732.97

9b. Taxes and certain other debts you owe the government. (Copy line 6b.} $
: .. . wpe . 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line Gc.) §
0.00

$d. Student loans. {Copy line 6f.) 3
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) rn  ———

: . _ . 0.00

Sf. Debts to pension or profit-sharing plans, and ofher similar debts. (Copy line 6h.) +s

9g. Total. Add lines 9a through 9f. g 12,732.97

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 12 of 80

Fill in this information to identify your case and this filing:

Tammra Noel Grafton
First Name Middle Nama

Dabtor tf

 

Debtor 2
(Spouse, if filing) Firs! Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number

 

Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe fiems. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing togather, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (it known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You GQwn or Have an Interest la
' 1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?
No. Go to Part 2.

   

 

 

[J Yes. Where is the property? What Is the property? Check al! that apply.
(FD Single-family home
a Street address, if availabla, or other description C] Duplex or multi-unit building : TERE, a my oo
(2) Condominium or coaperative Current value of the Current value of the
[2] Manufactured or mobile home entire property? portion you own?
7) tana $ $

 

C1 tnvestment property Describe the nature of your ownership

 

 

 

 

City Sizte Zi Code” CL Timeshare interest (such as fee simple, tenancy by
CC] other the entireties, or a life estate), if known.
; Who has an interest in the property? Check one.
: (Detter 1 only C]check if this is community property
| Gounty Debtor 2 only

(lipevtor 1 and Debtor 2 only
[Jat teast one of the debtors and another

Other information you wish to add about this item, such as Jocal
property identification number:

 

 

 

 

 

 

 

 

If you own or have more than one, list here: What is the property? Check all that apply.
I single-family home
1.2. | eee
Street address, if available, or other description Ol Duplex or mult unit building ~ a
Condominium or cooperative Current value of the Current value of the -
(C) Manufactured or mobile home entire property? portion you own?
C) cand $ g
CI Investment property
Giy Ste ZIP Goda Timeshare Describe the nature of your ownership
Other interest (such as fee simple, tenancy by
; the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
Cipertor 1 only
County Ol Debtor 2 anly
Ipentor 1 and Debtor 2 only CU cheek if this is community property
(Jat ieast one of the debtors and another {see instructions)

Other information you wish to add about this item, such as local
property identification number:

page 1 of 10

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 13 of 80

Debtor 1 Tammra Noel Grafton

Case number {i knoway,

 

First Name Middle Name Last Name

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

BRE ve scrive Your Vehicles

2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1, Write that number here. ........ 0c eee csecesereeee cere seeenenaeetaeeesensecesetsereereneenea pteetneseas >

What is the property? Check all that apply.
| Single-family home
C Duplex or multi-unit building

 

   

 

 

 

 

(1 Condominium or cooperative entire property? the Current wae of ine
(I manutactured or mobile home prope P ye
D tana $ $
(1 investment property
. Bescribe the nature of your ownership

Ti hi
= imesnare Interest (such as fee simple, tenancy by

Other the entireties, ora life estate), ifknown.
Who has an interest in the property? Check one.
(Debtor 1 on ly |
CIpebtor 2 only

CJ Check if this is community property
(see instructions)

(Ipebter 1 and Debtor 2 only
DIAt Jaast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

$0.00

 

 

 

Do you own, lease, or have legal or equitable interest In any vehicles, whether they are registered or not? Include any vehicles
» you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executary Contracts and Unexpired Leases.

: 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

[] No
Yes
3.4. Make: Hyundai
Model; Sonata
Year: 2009
184,000

Approximate mileage:.

Other information:
i@ondition: Poor, Car stayed in California with
Spouse, I'm told engine stalled 3 times in 4
imonths, “throttle malfunctioning issue", 2 power
iwindows not working, was in previous accident.

 

}

 

if you own or have more than one, dascribe here:

32. Make: Mazda
Model: CX-5
Year: 2013
169,711

Approximate mileage:

Other information:
‘Candition: Fair: Stained sdats, scratched on
drivers side, dented rear bumper, needs 4 new
tires, and has AC issues

 

Who has an interest in the property? Check one.

[J Debtor 1 only
Cpetter 2 ony

     

 

 

Current value of the Current value of the

 

(better 1 and Debtor 2 only
entire propert rtion you own?
[Jat least one of the debtors and another property? po yo
1,970.00 1,970.0
[check if this is community property (see $ $1,970.00

instructions)

Whe has an interest in the property? Check one.
Debtor 1 only

(]pebtor 2 only

Coebtor 1 and Dabtor 2 only

(at ieast one of the debtors and another

 

 

Current value of the
entire property?

Current value of the :
Portion you own?

$4,412.00 $4,412.00

(check it this is community property {see
instructions)

 

2 of 10

page *_ of ’*

 

 
i

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 14 of 80

Debtor 1 Tammra Noel Grafton
First Name Middle Name Last Name

Gase number (7 inown

 

Who has an interest in the property? Check one.

  

 

 

 

 

. Make; ———_—_______..__

Modal: Debtor 1 only
ear Debtor 2 anty fine ; witrecieaes :
or po ate cure vain oe Cure auch
Approximate mileage; At least one of the debtors and another P ;
Other information: _
| iCheck if this is community property (see 4 $
instructions) :

i !

 

Who has an interest in the property? Check one.

     

 

_—- Make: cy
Model: L_.2 Debtor 7 only
Debtor 2 only wie nis +
Year: Debtor 1 and Debtor 2 onty Current value of the Current value of the ©
Approximate mileage: ____ At least one of the debtors and anather entire property? portion you own?

Other information:

 

L_lCheek if this is community property (ses $
instructions)

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

 

 

 

Current value of the ©
portion you own?

:

 

l¥ No
i | Yes
41. Make; Who has an interest In the property? Check one.
Mode: L.| Debtor 1 only
¥ { |Debtor 2 only
ear: I-
. a [Debtor 1 and Debtor 2 only Current value of the
Other information: | At least one of the debtors and another entire property?
|
|__\Check if this is community property (see $
instructions)

 

If you own or have more than one, fist here:
Who has an interest in the property? Check one.

  

 

 

4.2. Make: ee a
Model: | __ Debtor 1 only
a |__iDebtor 2 only
Year: (_. Debtor 1 and Debtor 2 only
Other information: Lat least one of the debtors and another

 

[__ Check if this Is community property (see
instructions}

 

 

 

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2, Write that mumber Mere oo. eee esscssssnssecssseescseesneenecesesnvesessssesennessseeceeeonsesoeneeeseeneesteerseensersnes

 

Current value of the
entire property?

>

Current value of the
portion you own?

 

6982.00

 

 

 

page 3 of 10

 

 
. 6. Household goods and furnishings

   
 

i

' 10. Firearms

Case 3:20-bk-00433-JAF Doc 1

Debtor 4 Tammra Noel

Grafton Case number i snoun)

 

First Name

Middle Name Last Name

Describe Your Personal and Household ltems

Filed 02/06/20 Page 15 of 80

 

Examples: Major applian

CJ No
[7 Yes. Deseribe.........

7. Electronics

Examples: Televisions 4

ces, furniture, linens, china, kitchenware

 

Smail Couch, small wood square coffee table, 3 Barstools, space heater, wooden TV stand, queen
bed without a frame, wooden dresser, king mattress w older wooden frame., nightstand bought on
Facebook market, misc. dishes and pots and pans, glasses, two older floor lamps, misc. fake plants
(alder), two older desks.

 

 

 

nd radios; audio, video, stereo, and digital equipment; computers, printers, scannars; music
lectronic devices including cell phones, cameras, media players, games

 

collactions; 6
No
(ves. Describe. ........

8. Collectibles of value

iPhone 7, and iPhone X, both have cracked and scratched screens. Used 46 in LED TV and
lower-end 60 in LG LED TV.

 

 

Examptes: Antiques and

figurines; paintings, prints, or other artwork; books, pictures, or other art objects;

stamp, coin, or baseball card coltections; other collections, memorabilia, collectibles

 

Na
CD Yes. Describe. .........

 

 

 

3. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and ather hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

No
C Yes. Daseribe.........

 

Examples: Pistols, rifles,

[J Na

shotguns, ammunition, and related equipment

 

( Yes. Describe.........

 

11. Clothes
Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

 

 

CI no
[4] Yes. Describe..........

Adult and child clothing, nothing designer.

 

 

12. Jewelry
: Examples: Everyday jewelry, costurne jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver

| No
[1 Yes. Describe. .........

: 13.Non-farm animals
: Examples: Dogs, cats, birds, horses

| No
fe Yes. Describe. .........

 

 

MisceHaneous Costime Jawalry, cheaper analog waich.

 

 

 

 

Family pets: 8-year-old Chihuahua and a 10-year-old terrier mix,

 

14. Any other personal and household items you did not already list, including any health aids you did not list

C7 No
Yes, Give specific
information...

15, Add the dollar value of

for Part 3. Write that umber hi here ..

 

Wyndham Worldmark Timeshare ‘point system” 6,000 points per year, Paints only. Maintenance
dues are $732 per year.

 

 

all of your entries from Part 3, including any entries for pages you have attached

     

 

1,750.00

3

$ 1,000.00

0.00

0.00

g 0.00

450.00

¢. 250.00

5.00

2,200,
3 0.00

  

 

 

$2655.00

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 16 of 80

Tammra Noel Grafton Case number <iranoum
First Name Middle Name Last Name

PE ose Your Financlal Assets

Gebior 1

 

 

    

16.Cash

Examples: Maney you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition :

CJ No
YS ccs stenasnstescectentecettsebecesessnsnabontaesitaasincavinteieiasbisesessnstetsnetrstneanenetvttesesetateeieetne Cash: cecceneeee $493.00

: 17.Deposits of money
Hl Examples: Chacking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage hauses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

LI No

YOS. ccc institution name:

17.1, Checking account: Bank of America Account Ending 1958 $ 62.00

 

17.2, Checking account:

 

17.3, Savings account:

 

17.4, Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

: 17.7. Other financial account:

 

17.8, Other financial account:

 

17.9. Other financial account:

 

6 6 6 6 ff © ff &

_ 18. Bonds, mutual funds, or publicly traded stocks
: Examples; Bond funds, investment accounts with brokerage firms, money market accounts

 

 

 

 

 

No !
© OD Yeso
Institution or issuer name: :
5
$
£19. Non-publicly traded stock and interests In Incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and Joint venture :
No
: £71 Yes. Give spesitic
: information about
: THEM. 0... eee
Name of entity: % of ownership:
y% 3
% 8
y, 3

 

     

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 17 of 80

Tammra Noel Grafton
First Name Middle Name Last Name

Debtor 1 Case number (if sown)

 

| 20. Government and corporate bonds and other negotiable and non-negotiable instruments sss
: Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.

Non-negoliable instruments are those you cannot transfer to someone by signing or delivering them.

No

Clyes. Give specific
: information about
THOM, «2c cesescecres

Issuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
$
$
: 21, Retirement or pension accounts j
: Examples: Interests in IRA, ERISA, Keogh, 401(k), 403{b), thrift savings accounts, or other pension or profit-sharing plans
No
(lve. List each
account separately. _ Institution name:
Type of account:
401 (k} or similar plan:
i
: Pension plan: =
| IRA: 5
: Retirement account: $
Keogh: &
Additional account: g
:
: Additional account: $
_ 22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
i Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications
: companies, or others
No
C68. cece Institution name or individual:
| Electric: $
. Gas: $
i
i Heating oil: $
Rental unit: $
Prepaid rent: $
Talephone: 3
Water: $,
Rented furniture: $
. Other: %
23. Annuities (A contract for a periodic payment of money to you, either for life ar for a number of years)
No
D1 YeS wicca ISSuer name and description: :
$
3
5
anan ® ng 10
rey we

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 18 of 80

Tammra Noe! Grafton
First Name Middle Name Laat Name

Deptor 1 Case number (i mewn),

 

: 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(t), 529A(b), and 529(b)(1).
: No
: DD Yes aiceccsccssssessssseereceen

Institution name and description. Separately file the records cf any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

[4] No

CI ves. Give specific
information about them. .. $9.00

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
i Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

[1 No |

' [2 Yes. Give specitic
i information about them. .. 30.00

 

 

 

27. Licenses, franchises, and other general intangibles
Examples, Building parmits, exclusive licenses, cooperative association holdings, liquar licenses, professional licanses

[4] No

3 Yes. Give specific
information about them. .. $0.00

 

 

 

 

   

 

28. Tax refunds owed to you
No

 

 

 

 

CJ ves. Give specific information Federal: $ 0.00
: about them, including whether

: you already filed the returns Siate: 3 0.00
and the tax years. oo. Local $ 0.00

i

| 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

[1 No

 

: (J Yes. Give specific information. .............

Alimony: $ 0.00

: Maintenances: $ 0.00
Support: $ 0.00
Divorce settlement: $ 0.00
Property setiement: 3 9.00

 

 

- 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
: Social Security benefits; unpaid loans you made to someone else :
* CIno {Paycheck from Fletcher's to be received on 2/7/2020. Not in my bank account as |
| sign these papers on 02/04/2020 but | have exempted these wages. :

 

Yes. Give specific information. .......... | $734.99

 

 

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 19 of 80

Tammra Noel Grafton

First Name Middle Natne Last Name

Debtor 1 Case number (if known),

 

 

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renters insurance

 

 

 

No
: CJ Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
i of each policy and list its value. ... :

 

 

32. Any interest In property that is due you from someone who has died

If you ara the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

 

 

 

 

 

 

 

 

 

 

 

i

No
: (1 Yes. Give Specific information. ............. |
| ——
| 33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment

Examples: Accidents, employment disputes, insurance claims, or rights to sue

Na |
| (1 Yes. Describe each claim | ,0.00 |
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
: to set off clalms
No - ne

[7 Yes. Describe each claim. 00.0... 30.00
; 35, Any financial assets you did not already list

No

["] Yes. Give specific information........... 0.00
| 96. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were oo... ceccsscevserssssssensssssesmesmsesseceerseeeeetitinesanssnsesessietiieamesents sienna $1,229.99

 

 

 

 

i

 

EESEEE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
[1 Yes. Go to line 38,

 

: 38. Accounts receivable or commissions you already earned

CI No

[1 Yes. Deseribe ......

 

 

 

 

: 99. Office equipment, furnishings, and supplies
: Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chalts, electronic devices

CJ No

C7] Yes. Describe... $

 

 

 

 

 

 
 

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 20 of 80

Debtor 4 Tammra Noel Grafton Case number (¥ monn
First Namie Middle Name Last Name

 

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

| E1es. Deseribe....... s

 

 

41. Inventory
CI No
oO Yes. Describe ......: iS

 

 

 

 

i

| 42.dnterests in partnerships or joint ventures

(No

(CL) Yes. Describe... Name of entity: % of ownership:
% $
%

% $

 

tf

i 43, Customer lists, mailing IIsts, or other compilations

CI No

CO Yes. De your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

CINo
(71 ves. Daseribe.......

 

 

 

 

44. Any business-related property you did not already list
LI No :

CC Yes. Give specific
information .........

 

 

 

 

 

 

rem fF ff ff

 

 

_ 45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Were oo..............cccccccjccssscssscsssecssscsccacoecceseessesssesseseugeecocseqgnenseuenstnessaseessesapeneeas intense seseueeensaseeneersastseseesesesanee

 

 

 

Describe Any Farm- and Commercial Fishing-Retated Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

: 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

[1 No. Go to Part 7.
EV Yes. Go to line 47. |

 

__ 47. Farm animals
: Examples: Livestock, poultry, farm-raised fish

(J No
DAY eS ooccccccsssstneeeee

 

 

 

 

 

page a of 10

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 21 of 80

Tammra Noel Gratton
First Name Middle Name Last Name

Debtor 1 Case number (i known),

 

48. Crops—either growing or harvested

 

g

: CO No

: [7] Yes. Give specific
information. ............

 

 

49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

J no

 

AD Ve 8 ceccceccssesssseee

 

: $0. Farm and fishing supplies, chemicals, and feed

TN)

 

 

OQ YS once

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 |
51, Any farm- and commercial fishing-related property you did not already list
[7] No :
- [71 Yes. Give specific
i information. ...... 5 :
:
: 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here .. sons esnansssesesusvatutunesvsvasatsasessssnuncasscscsneecseveuevessessecenuseueussevacseeceesecsesceeceesceatectestesceceeseqseeateeses Sa
BEREAN ve serve All Property You Own or Have an Interest in That You Did Not List Above |
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership i
No
- [D1 Yes. Give specific
: information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here esc ccesscsetecseseeseee cess SP $ 0.00
g
t

 

Ge the Totals of Each Part of this Form

55. Part 1: Total real estate, Wie 2. scene sett tecsesessstsseeeeepsaststistittesoessoessessesonoeeevsoveeveessorseensoet #4 H4fabveesesanensttersésevevansneesesate¥ahie
: 56. Part 2: Total vehicles, line 5 ¢ 8,382.00

57. Part 3: Total personal and household items, line 15 $2,655.00

| 68.Part 4: Total financial assets, line 36 g 1,229.99

59. Part 5: Total business-related property, fine 45 $ 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

: 61.Part 7: Total other property not listed, line 54 +8 0.00

 

62. Total personal property. Add lines 56 through 61..........0-.-- $ 13, 266. 99 Copy personal property total >. + $ . 13, 266. 99

 

63. Total of all property on Sehedule AB. Add line 55 + lime G2. cceencecee cress tsstencenseettecneaseneeessaneeneeanpansasaascst!

 

 

3 13,266.99

 

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 22 of 80

Fill in this information to identify your case:

Tammra Noel Gratton
First Name. Middle Nema

Debtor 1

 

Debtor 2
(Spouse, if fling} First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

 

(Case number “ () Check if this is an
(iF known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt ans

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Sehedie A/B: Property (Official Farm 1084/8) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many capies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so !s to state a
Spacific dollar amount as exempt. Alternatively, you may claim tho full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to excead that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

| 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

   

; 2009 Cal. Civ. Proc. Code § 703.140 (b\(5)
Brief

 

 

1,970.00
description: eee [4] 532.00
[7] 100% of fair market value, up to
Line from any applicable statutory limit
Schedule AB: 31. _ oo ee ae _
: Brief 2003 Hyundai Sonata _ “Cal. Cw. Proc. Code § 703.140 (by(2)
: description: 3 1,970.00 [4]¢ 1,438.00
a; Cl 100% of fair market value, up to
Line from any applicable statutory limit
. Schedule A/B: 3.4
: Brief 2013 Mazda CX-5 Cal, Civ. Proc, Gode § 703.140 (b)(2}
description: $4,412.00 f4]3 4,412.00
[_] 100% of fair market value, up to
Line from any applicable statutory limit

Schedule AB: 3.2

| 3, Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
[4] No
C] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CI No
CI ves

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 

 
Case 3:20-bk-00433-JAF Doc 1

Tammra Noel Grafton

First Name Middle Name Leal Name

Debtor

 

Additional Page

Case number vt inown)

 

  

    

ed

: Brief coffee table, 3 Barstools, space heater, wooden TV

Filed 02/06/20 Page 23 of 80

 

¢ 1,750.00

| 100% of fair market value, up ta
any applicable statutery limit

$ 1,000.00

 

[[]100% of fair market value, up ta
any applicable statutory limit

~ Cal. Giv.

g 450.00

 

(CJ 100% of fair market value, up to
any applicable statutory limit

$ 250,00

 

[J 100% of fair market value, up to
any applicable statutory Fimit

g 5.00

 

description: Stand, queen bed without a frame, wooden dresser, king $1,750.00 _
matiress w older wooden frame., nightstand bought on
Line from Facebook market, mise. dishes and pots and pans,
Schedule AB: 6
. Electronics - iPhone 7, and iPhone X, both have cracked
Brief —_and scratched screens. Used 48 in LED TV and $1,000.00
description: jower-end 60 in LG LED TV. 2
Line from
: Clothing - Adult and child clothing, nothing designer.
: Brief 450.00
‘description: i
Line from
soheduie AB 11 ee
Brief sowaly _ Miscellaneous Costume Jewelry, cheaper
‘ an watch.
description: “” $250.00
Line fram
‘Schedule A/B: 12 _
: Pets - Family pets; 8-year-old Chihuahua and a
: Baief 10-year-old terrier mix. 5.00
: description: . $2.
Line from
' Schedule A/B: 13
Brief Other - Wyndham Worldmark Timeshare "point system"

__,.... 6,000 points per year. Paints only. Maintenance dues are $ 2,200.00
description: $732 per year.

Line from
Schedule A/B: 14 .
| Gash on Hand (Cash On Hand}
Brief
description:
:Line from
Schedule AB: 18 . oe
: Brief Bank of America Account Ending 1958 (Checking)
rie

‘description:

Line from
Schedule AB: 17.1. comin mites

. Paycheck from Fletcher's to be received on 2/7/2020.
Brief . Wot in my bank account as | sign these papers on
description: 02/04/2020 but | have exempted these wages. (owed ta
: debtor)

5734.99

‘Line from
_ Schedule A/B:

. Brief
: description:

30

Line from
' Schedule A/B:

Brief
description:

_Line froma

‘ Schedule A/B:
Brief
description:

- Line from
Schedule A/B:

Official Form 106C

Ci00% of fair market value, up to
any applicable statutory limit

g 2,200.00

J 100% of fair market value, up to
any applicable statutory limit

$ 433.00

C] 100% of fair market value, up to
any applicable statutory limit

~~” Cal. Civ.

[els 62.00

oO 100% of fair market yalue, up to
any applicable statutory limit

g 734.99

(100% of fair market value, up to
any applicable statutory limit

Cis

[71 100% of fair market value, up to
any applicable statutory limit

CIs
100% of fair market vaiue, up to
any applicable statutory limit

Cls

oO 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Cal. Civ.

Gal. Civ,

Gal. Civ.

Cal. Civ.

Cal, Civ.

Proc, Code § 703.140 (b)(5}

Brac. Gode § 703.140 @))

Proc. Code § 703.140 (b)(4}

Proc. Code § 703.140 (b){5)

Proc, Code § 703.140 (b)(5)

Proc. Gade § 703.140 (b)(5)

Proc. Code § 703.140 (b)5)

iv. Proc. Gode § 703.140 ()(5) —

page 2_ of 2

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 24 of 80

Fill in this infarmation to identify your case:

T n
Debtor 4 ammra Noel Grafte

 

First Name Middie Name

Debtor 2

 

{Spouse, if filing) Firat Name Middle Name

United States Bankruptcy Court for the: Middla District of Florida

Casa number

 

Uf knowe

 

Official Form 106D

 

[| check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If hwo married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C Yes. Fill in all of the information below.

ieee List All Secured Claims

 

 

i 8

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 
 

 

 

Describe the property that secures the claim: §
Creditors Name
Number Street
As of the date you Tile, the claim is: Check all that apply.
oO Contingent
City State ZIP Code a Unliquidated
Who owes the debt? Check one. CO Disputed
Q Debtor 1 only Nature of lien. Check all that apply.
=) Debtor 2 only oO An agreement you made (such as mortgage or secured
J pebter 1 and Debtor 2 only car loan}
Zo Atleast one of the debtors and another [2 Statutory lien (such as tax lien, mechanic's lien)
CO Check if this claim relates to a 5 Judgment lien from a lawsuit
community debt Other (including a right to offset}
Date debt was incurred Last 4 digits of account number
| 2.2] Describe the property that secures the claim: 8
Craditor’s Name
I
Number Streat |
{
As of the date you file, the claim is: Check all that apply.
Contingent
City State ZIPCede 7) Unliquidated
Who owes the debt? Chack one. [J pisputed
CJ pettor 1 only Nature of lien. Check all that apply.
oO Debtor 2 only oC An agreement you made A rt or d
(1) pebtor 1 and Debtor 2 only car toan) . (Such as mortgage or Secure
[Z} At least one of the debtors and another J Statutery lien (such as tax lien, mechanic's lien)
Cl Check if this claim relates to a CO Judgment lien from a lawsuit
community debt CI other Gacluding a right to offset)
Date debt was incurred Last 4 digits of account number
0.00
Official Form 1060 Schedule D: Croditors Wha Have Claims Secured by Property page 1of_1_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 25 of 80

Debtar 1 Tammra Noel Grafton Case number (7 mown

Firet Nama Midda Name Last Name

ieee List Others to Be Notified fora Debt That You Already Listed
ce

    
   

  

aie tea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

é On which line in Part 1 did you enter the creditor?
: = Last 4 digits of account number
i Name 5
Street 4
City State ZIP Code ;
| | E On which line in Part 1 did you enter the creditor?
é Last 4 digits of account number
Name :
Street
City State ZIP Code Q
| | * On which line in Part 1 did you enter the creditor?
Last digits of account number
Name
Street
City State ZIP Code :
| | = Onwhich line in Part 1 did you enter the creditor?
: Last 4 digits of account number
|
: Street :
i City State ZIP Code :
|_| ‘ On which line in Part 1 did you enter the creditor?
: Last 4 digits of account number
: Name
|
: City State ZIP Code :
L_| | Onwhich line in Part 4 did you enter the creditor?
| Last 4 digits of account number
L Name
Street
__..Gity ‘State ZiP Code

 

Official Form 1060 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page 1. of 1

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 26 of 80

Fillan this information to identify your case:

Tammra Noe! Grafton
Firet Nama Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Wame Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida
C b Ci Check if this is an
cr vn. * amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 4215

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY ciaims.
List the other party to any executory contracts or unexpired leases that could result In aclaim. Also list executory contracts on Schedule
A/B: Property (Official Fonm 106A/B) and on Schediuse G: Executory Contracts and Unexpired Leases {Official Form 106G)}. Do not Include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
neaded, copy the Part you need, fill it out, number the entries in the boxes an the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (If known).

tee us: All of Your PRIGRITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

C1 No. Go to Part 2.
Yes
ate

 

 

 

    

 

 

 

 

 

 

 

 

INTERNAL REVENUE SERVICE
a4 Last 4 digits of account number 1812 $3,765.74 53,765.74 50.00
Priority Craditor's Name
Centralized Insolvency Operation When was the debt incurred? 2014
Number Street
PO BOX 7346 As of the date you file, the claim is: Check all that apply.
Philadelphia PA 19101 CC contingent
City State ZIP Code 1 untiquidatea
Who incurred the debt? Check one. (2 disputed
Debtor 1 only Type of PRIORITY unsecured claim:
Cl oettor 2 only C2] Domestic support obligations

Debtor 1 and Debtar 2 only
Al least one of the debtors and another

Taxes and certain other debts you owe the government
O Claims for death or personal injury white you were

 

 

 

 

 

 

 

 

Cl check if this claim is for a community debt oO intoxicated
th i
Is the claim subject to offset? Other. Specify
No
ca [Behn revenoEsEROICE
: Last 4 digits of account number 1812 36,764.37 36,764.37 50.00
Prionty Creditors Name When was the debt incurred? 2015
Centralized Insolvency Operation
Number Streat As of the date you file, the claim is: Check all that apply.
PO BOX 7346 I contingent
Philadelphia PA 19101 (Cl unliquidated
City State «ZIP Gade CC pisputea
tho incurred the debt? Check one.
Debtor + only Type of PRIORITY unsecured claim:
7] Debtor 2 only (7) Domestic support obligations
[C1 Detter 1 and Debtor 2 only Taxes and certain other dabts you owe the government
2) Atieast one of the debtors and another oO Claims for death or personal injury while you were ‘
EJ Check if this claim is for a community debt intoxicated
Other. Speci
|s the claim subject te offset? Oo pecity
i#\ No
Yes

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 27°

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 27 of 80

Debtor 1 Tammra Noel Grafton

Case number (known

 

Middle Name

First Name

Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERNAL REVENUE SERVICE
Last 4 digits of account number 1212 $2,202.86 5 202.86_ 5 0.00
Priority Creditors Nama When was the debt incurred? 2013
Central insalvency Operation
Number Street As of the date you fite, the claim is: Check all that apply.
PO BOX 7346
CJ Contingent
Philadelphia PA 19101 (2) Uniiquidatea
City Sate ZIP Code (J) Disputed
Type of PRIORITY unsecured claim:
Who incurred the debt? Check one. (2) Domestic support obligations
Debtor 1 only Taxes and certain other debts you owe the gavernment
(1 vebtor 2 only (C] claims for death or personal injury while you were
better + and Debtor 2 only Oo her ee
Oo Atleast ane of tha dabtors and another ". Specity
oO Check if this claim is for a community debt
Is the claim subject to offset?
No
O Yes
Last 4 digits of account number 5. $ $
When i
Priory Grodiors Name was the debt incurred?
Number as] As of the date you file, the claim is: Check ali that apply.
Ol Contingent
(0 unliquidated
C Disputed
City State ZIP Code
Type of PRIORITY unsecured claim:
Who incurred the debt? Check one. oO Damestic support obligations
O Debtor 1 only oO Taxes and certain other debts you owe the government
OO Debtor 2 only oO Claims for death or personal injury while you were
Debtor 1 and Debtor 2 only intoxicated
0D Atleast one of the debtors and another [J other. Specify
(1) Check if this claim is for a community debt
ls the claim subject to offset?
CO No
[ ] Yes
Last 4 digits of account number § § 5
Priority Creditors Name When was the debt incurred?
Number Streat As of the date you file, the claim is: Chack all that apply.
oO Contingent
LC] uniiquidated
City Siate ZIP Code C1) cisputed
Type of PRIORITY unsecured claim:
Who incurred the debt? Check one. OC Domestic support obligations
Oo Debtor + anly Taxes and certain other debts you owe the government
[I neptor 2 only CO claims for death or personal injury while you were
Debtor 1 and Debtor 2 only g Other, Specty
At least one of the debtors and another ,
Ccheck if this claim is for a community debt
ts the claim sublect to offset?
oO No
Clves

 

 

Officiat Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 2 of 27,

 

 
Case 3:20-bk-00433-JAF Doc 1

Debtor 1 Tammra Neel Grafton

 

First Name: Middle Name Last Name

ra Ail of Your NONPRIORITY Unsecured Claims

Filed 02/06/20 Page 28 of 80

Case number (7 monn

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpricrity unsecured claims against you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.
¥) Yes
ATLANTIC GREDIT FINANGE
z | i 703
. cece Last 4 digits of account number 9 $1,317.00
lanpiiority itar’s. . Oo
: When was the debt in id?
320 East Big Beaver STE 300 en e dem ncurre
Number Street
As of the date you file, the claim is: Check al! that apply.
Troy MI 48083 CO contingent
City State ZIP Code o Unliquidated
Who incurred the debt? Check one. I nisputea
Debtor 1 only .
ceptor 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only (2 student ioans
(Atleast one of the debtors and ancther O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(7 Check if this claim is for a community dabt Debts ta pension or profit-sharing plans, and other similar debts
' #, Callaction Agenc'
is the claim subject to offset? 3D otner. Specify Agency
‘~) No
|
Yes
z | AT&T Mobility Last 4 digits of account number 8565 $322.93
= When was the debt incurred?
Nonpriority Creditors Name
PO BOX 60017
Number Street As of the date you file, the claim is: Check all that apply.
Los Angeles CA 90060 (2 Contingent
City Slate ZIP Cole [1 uniiquidated
0 incurted the debt? Check one. (1) visputed
Debtor 1 only Type of NONPRICRITY unsecured claim:
7 debtor 2 only
CI student Inans
(2) Debtor 1 and Debtor 2 only _. .
o Co Obligations arising out of a separation agreement or divorce
Atleast one of the debtors and another that you did not repart as pricrity daims
i CO check if this claim is fora community debt Debts ta pension or profit-sharing plans, and other similar debts
[4] other. Specity Telephone / Internet services
Is the claim subject to offset?
Iv] No
CARD SERVICES
t* | Last 4 digits of account number 3619 ,603.00
Nonpriority Creditar's Name When was the debt incurred?
PO BOX 205453
j Number Streal
j As of the date you file, the claim is: Check all that apply.
Dallas TX 75320 Cd contingent
a Stale ZIP Code OO untiqui
Who incurred the debt? Check one. Untiquidated
1] pebtor 1 only CO Disputed
(1 Debtor 2 only Type of NONPRIORITY unsecured claim:
E51 Debtor 4 and Debtor 2 only oO Student loans
(7 Atieast one of the debtors and another Obligations arising aut of a separation agreement of divorce
that you did not report as priority daims.
(1 Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specity Credit Card Debt
al Na
| Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 3 of 27_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 29 of 80

Debtor 1 Tammra Noel Grafton

 

First Nama

ia List All of Your NONPRIORITY Unsecured Claims

Middle Name Last Name

Case number (i mown),

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
hs No. You have nothing to report in this part. Submit this form to the court with your other schedules.
v} Yes
BLUECHIP FINANCIAL
ba] Last 4 digits of account number 1812 Unk
Nonprionty Creditors Name 3 VOKNOWN
918 CHIEF LITTLE SHELL ST When was the debtincured? 2019
Number Street
As of the date you file, the claim is: Check all that apply,
Belcourt ND 58316
City State ZIP Cada (1 Contingent
Unliquidated
Who incurred the debt? Check one. ql Disputed
£7 Debtor 1 only
Type of NONPRIORITY unsecured ciaim:
oO Debtor 2 only ( Student toans
D2 Debtor 1 and Debtor 2 only ucentioans /
Oa of the debt d th Obligations arising out of a separation agreement or divorce
tleast one e rs and another that you did not report as priority claims
O Check if this claim is fora community debt oO Dents te pension or profit-sharing plans, and other similar debts
Other. Specity Monies Loaned / Advanced
Is the claim subject to offset?
ral No
i_ Yes
45 | CALVALRY PORTFOLIO SERVICES Last 4 digits of account number 1812 sg Unknown
Nonprorily Grediors Name When was the debt incurred?
500 Summit Lake STE 400
Number Street
As of the date you file, the claim is: Check all that apply.
Valhalla NY 10595 LD contingent
Bity State ZIP Cade I unliquidated
Who incurred the debt? Check ons. C3 pisputea
a
Debtor 1 only Type of NONPRIORITY unsacured claim:
CJ Debtor 2 only Oo
(3) Debtor 1 and Debtor 2 only 5 Student loans
Oo Atisast one of the debtors and another thet sou did not port as sony dame ar divorce
CO Check if this claim is for a community debt C2 pebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify Collection Agency
i
L¥'] No
|
4.6 CAPITAL ONE BANK Last 4 digits of account number 3737 837.00
geri
Nonprierity Craditor's Name When was the debt incurred? 10/25/2015
PO BOX 60599
Number Street
As of the date you file, the claim is: Check all that apply.
City OF industry CA 91716 CO contingent
Cry Sate +~ZrCode #& &#«;$” a
Who incurred the debt? Check one. C1 Uniiquidated
Debtor 1 only oO Disputed
| LD ebtor2 only Type of NONPRIORITY unsecured claim:
J Debtor 4 and Debtor 2 only (3 student loans
i (71 Atleast one of the debtors and another [J Obiigations arising out of a separation agreement or divorce
ao. — . that you did not report as priority aims
[CF Check if this claim is for a community debt (J bebis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? TZ] other. specity Credit Card Debt
\#: No
—
i! Yes

 

 

Official Farm 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 4 of 27.

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 30 of 80

Tammra Noel Grafton
Middle Name

Debtor 4 Case number (i mown,

 

Lai Name

First Mame

par 2: I All of Your NONPRIORITY Unsecured Claims

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims agalnst you?
7 No. You have nothing to report in this part. Submit this form to the court with your other schedules,
¥1 Yes
[4.7] CAPITAL ONE BANK
a7 Last 4 digits of account number 8408 1,557.42
Nonpriority Creditors Name $2!) ore
PO BOX 60599 When was the debt incurred? 11/2016
Number Streat
As of the date you file, the claim is: Check ail that apply.
City Of industry CA 91716
City State ZIP Gade C2 Contingent
Unliquidated
Who incurred the debt? Check one. oq Oates
Dabtor 1 only ° .
Type of NONPRIORITY unsecured claim:
oO Dabtor 2 only Oo Student loans
C1] better t and Debtor 2 only ven 7 ; ;
C Obligations arising out of 4 Separation agreement or divarce
7) atleast one of the debtors and another that you did not report as priority claims
Check if thi isf 12 vetts to pension or profit-sharing plans, and other similar debts
(J Check if this claim is for a community debt [2] other. specity Credit Card Debt
Is the claim subject te offset?
[¥'] No
L_ Yes
48 | CAPITAL ONE BANK USA NA Last 4 digits of account number 2238 35,007.00
Nanpority Creditor’s Name When was the debtincurred? 11/20016
4851 Cox Ad
Number Street .
As of the date you file, the claim is: Check all that apply.
Glen Allen VA 23060 5 Contingent
City State ZIP Code Unliquidated
Who Incurred the debt? Check one. C1 disputed
Debtor 1 only Type of NONPRIORITY unsecured claim:
EO debtor 2 only oO
[7] debtor 1 and Debtor 2 only A seinen loans , ‘ bord
ations arising out 4 3€paration agreement or divorce
(C1 At least one of the debtors and another that you did not report ag priority claims
(] Check if this claim is for a community debt (1 Debta to pension or profit-sharing plans, and other similar debts
Other. Specity Credit Card Debt
is the claim subject to offset?
i iv] No
od
H.9 CAPITAL ONE SERVICES, LLC Last 4 digits of account number 7948 .762.00
Nonprionty Crediors Name When was the debt incurred? 04/2013 __
PO BOX 30285
Number Street
As of the date you file, the claim is: Check alf that apply.
Salt Lake City UT 84130 D2 contingent
Who incurred the debt? Check one. “tale zene C7 unliquidated
[7] pabtor 1 only 0 Disputed
1 Debtor 2 only Type of NONPRIORITY unsecured claim:
1 peptor + and Debtor 2 only (5) student icans
(F At least one of the debtors and another O Obligations arising out of a separation agreement or divorce
ao . that you did not report as pricrity claims
CJ Check if this claim is for a community debt [21 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [2] other. Specity Credit Card Debt
a
“ING
(| Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 5 of 27_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 31 of 80

Debtor 1 Tammra Noel Grafton

Case number (itémonn)

 

First Name Midde Name

Last Name

List All of Your NONPRIGRITY Unsecured Claims

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.
¥) Yes
E
B
2
td CAPITAL ONE SERVICES, LLC
Last 4 digits of account number 8132 4100.47
Nonpriority Creditor s Name SN NA
PO BOX 30285 When was the dabt incurred? 09/2016
Number Street
As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130
City State ZIP Code 2 Contingent
Unliquidated
Who incurred the debt? Check one. qo . ue
Disputed
Dabtor 1 only
Type of NONPRIORITY unsecured clalm:
O Debtor 2 only CF Student loans
= Debtor 1 and Debtor 2 only O Obli vations arisin t of a separation agreement or divorce
igal ing out of a rl
DC Atleast one of the debtors and another that you did not repart as priority claims
sm ij . [5 penta to pension or profit-sharing plans, and other similar debts
mcneek _ on eeerecommuny debt Other. Specify Credit Card Debt
s the claim subject to offse’
[¥. No
[__ Yes
4.11) CashCall Inc Last 4 digits of account number 1812 $5,300.00
Nonpaonty Creditors Name When was the debtincurred? 11/2016
1600 S$ Douglas Rd
Number Street
“m As of the date you file, the claim is: Check all that apply.
Anaheim CA 92806 C1 Contingent
city State TIF Code C3 unliquidated
oe incurred the debt? Check one. (3 pisputed
v
Debtor 1 only Type of NONPRIORITY unsecured ciaim:
Dabtor 2 arly |
11) Debtor 1 and Debtor 2 only 5 sbinctonen sof ' ordi
gations arising out of a separation agreement or divorce
1 At least one of the debtors and another that you did not report as priority claime
(C] Check if this claim is fora community debt £2} Debts to pension or profit-sharing plans, and other similar debts
Other. Specity Monias Loaned / Advanced
Is the claim subject to offset?
[+] No
b. 12 GashCail Inc. Last 4 digits of account number 1812
| gUnknown
Nonprionty Creditors Name When was the debt incurred? 11/2013
i 1600 S Douglas Rd
Number Street
As of the date you file, the claim is: Check all that apply.
wm CA 92806 CD contingent
i — State = ae Code oe
Who incurred the debt? Check one. (2) unliquidated
Debtor 1 only O Disputed i
[2 pebtor 2 only Type of NONPRIORITY unsecured claim:
EJ Debtor 1 and Dabtor 2 only (1) student loans
E71 at least one of the debtors and another | Obligations arising out of a separation agreement or divorce
; ou. — . that you did not report as priority claims
oO Check if this claim is for a community debt C1 netts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? Other. Specify Monies Loaned / Advanced
! [¥] Ne
i |
: Ll) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page § of 27_

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 32 of 80

Tammra Noel n
Debtor 1 ammra Noel Gratta Case number (i snown)

First Name Middia Namie Last Name

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
i
I

— No. You have nothing to report in this part. Submit this form to the court with your other schedules. |
“Il Yes

   

 

 

 

 

(s.1 CB Indigo/GF

Last 4 digits of account number 5100
Nonpnority Creditor's Name 9 " $ 300.00
PO Box 4499 When was the debt incurred?
Number Street

 

As of the date you file, the claim is: Check all that apply.

 

 

Beaverton OR 97076
Gily State ZIP Code a Contingent
Untiquidated
Who incurred the debt? Check one. oO Dems 4
Debtor 1 only ° -
[1 bebtor 2 only Type of NONPRIORITY unsecured claim:
Student loans
CI Debtor 1 and Debtor 2 only O . ntl a . .
oO Atleast of the debt ad anath EI Obligations arising out of a separation agreement or divorce
eaat one of the debiors and anotner that you did not report as priority daims

C1 pebts to pension or profit-sharing plans, and other similar debts

it this claim i
CO Cheek if this claim is for a community debt Other. Specty Credit Card Debt

Is the claim subject to offset?

 

iv} No
(_} Yes
14 CHASE BANK Laat 4 digits of account number 1812 sUnknown

When was the dabt Incurred?

 

Nonprionty Creditor’s Name

 

 

 

PO BOX 15298
Number Street
As of the date you file, the claim is: Check ail that apply.
Wilmington DE 19850 C7] Contingent
Cay Slate ZIP Code 3) untiquidatea
Who incurred the debt? Check one. C1 cisputea
[41 Debtor + only Type of NONPRIORITY unsecured claim:

2 Debtor 2 only
[2 Debtor 4 and Dabtar 2 only
oO Atleast one of the debtors and another

C1 Student leans

oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CO check if this claim is fora community debt I pebts to pension or profitsharing plans, and other similar debts

Other. Specify Deficiancy Balance
Is the claim subject to offset? pecity

 

 

 

 

 

[w. Na
b. 15 CHECK N GO Last 4 digits of account number 1812 sUnknown
Nonpronty Creditors Name When was the debt incurred?
7755 MONTGOMERY RD
Number Sirest
As of the date you file, the claim is: Check all that apply.
Cincinnati OH 45236 [7] contingent
Who incurred the debt? Check one. stag ameot TI) unliquidated
Debtor 1 only DO pisputed
DD pebtor 2 only Type of NONPRIORITY unsecured claim:
| Debtor 1 arid Debtor 2 only | Student loans
: TD) Atleast one of the debtors and another (I) obtigations arising aut of a separation agreement or divorce
: that you did not report as priority claims
[ Check if this claim is for a community debt 2) Debts to pension or profit-sharing plans, and other similar debts
is the ciaim subject to offset? [¥) other, Specify Monies Loaned / Advanced
[w: No
=

 

 

L | Yes

 

Official Form 106E/F Schedule E/F: Craditors Who Have Unsecured Claims page 7 of 27

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 33 of 80

Debtor 1 Tammra Noel Grafton

 

First Name Middle Name Last Name

Gase number (1 mown

 

 

ae All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
“J Yes

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

a4 d CLARITY SERVICES 7
Last 4 digits of account number 1812 Unknown
Nonpriority Creditor's Name <a"
PO BOX 5717 When was the debt incurred?
Number Street
! As of the date you file, the claim is: Check all that apply.
: Clearwater FL 33758
City State ZIP Cada ol Contingent
Uniiquidated
Who incurred the debt? Check one. o ruauica
[2] Debter 1 on! Disputed
¥ Type of NONPRIORITY unsecured claim:
C2 Bestar 2 only
DO Student ioans
[3 Debtor 1 and Debtor 2 only . we : .
Cl At least of the debto danoth C Obligations arising out of a separation agreement of divorce
east one af the rs and another that you did not report as priority claims
Cl Check if this claim is fora community debt a | Debts ta Pens tolbection wae plans, and other similar debts
Other. Specify © ection Agency
Is the claim subject to offset?
[w, No
L | Yes
4.14 CHENT SERVICES INC Last 4 digits of account number 1497 31,905.00
Nonpiority Creditors Name When was the debtincurred? 01/2018
3451 Harry S Fruman Blvd
Number Street
As of the date you file, the claim is: Check all that apply.
Saint Charles MO 63301 CD Contingent
City State ZIP Code O Untiquidated
Who incurred the debt? Check one. D disputed
Dabtor 1 only .
Type of NONPRIORITY unsecured claim:
oO Debtor 2 only oO
(CI Debtor 1 and Debtor 2 only 5 Studentioans costa . ore
ations ansing ou a separation agreement or divorce
oO At least one of the debtors and another that you did not report as priority claims
CJ check if this claim Is for a community debt 2) pata to pension or profit-sharing plans, and other similar debts
: Other. Specify Collection Agency
Is the claim subject to offset?
| No
1.19] Collection Bur of America igi 1724
| cllaction Bur of Ameri Last 4 digits of account number sUnknown
Nonpriority creditors Name When was the debt incurred? 2016
25954 Eden Landing RD
Number Street
First Floor As of the date you file, the claim is: Check all that apply.
Hayward a ey O Contingent
fi eo ie we
Who incurred the debt? Check one. C1 unliquidated
HZ) Debtor 1 only O Disputed
CI Debtor 2 oniy Typo of NONPRIORITY unsecured clalm:
[1 pebter 1 and Debtor 2 anly CO student loans
2] AtJeast one of the debtors and another O Obligations arising aut of a separation agreement or divorce
secs a ; that you did not report as priority claims
Ci Check if this claim is for a community debt DD petts ta pension or profit-sharing plans, and other similar debts
Is the claim Subject to offset? [4] other. Specity
'¥] No
LJ Yes

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 8 of 27

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 34 of 80

tf fton
Debtor 1 Tammra Noel Grai Case number (moun)

First Name Middis Marte Last Name

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you? i

| No. You have nothing to report in this part. Submit this form to the court with your other schedules,
i Yes

   

[41g CONVERGENT OUTSOURCING

Last 4 digits of account number 1812

 

 

Nonprionty Grecitors Name 3 Unknown
BOO SW 39TH St When was the debt incurred?
Number Street

 

As of the date you file, the claim is: Check all that apply.

 

Renton WA 98057
City State ZIP Cade nl Contingent
Unliquidated
Who incurred the debt? Check one. a maueee
i] Debtor 1 onl Disputed
y Type of NONPRIORITY unsecured claim:

0 Debtor 2 only
Student |
(71 Debtor 1 and Debtor 2 anly oO mc en eens : - ‘
oO At | of the debi danoth CO Obligations arising out of a separation agreement of divorce
least one of the debtors and another that you did not report.as priority claims

J cebts to pension or profit-sharing plans, and other similar debts

Ch is clai ity d i
C1 Check if this claim is for 2 community debt othe eeean, Collection Agency

 

Is the claim subject to offset?
[No
LC] Yes
4.aq CREDIT ONE BANK Last 4 digits of account number 5415 31,316.00

 

When was the debt incurred? 06/09/2014

 

Nonpriority Creditor’s Name
PO BOX 98872

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Las Vegas NV 89193 D1 contingent
City Stale FF Code C2 unliquidated
Who incurred the debt? Check one. CO Disputed
Debtor 1 only Type of NONPRIORITY unsecured claim:
I Debtor 2 onty

(CJ Debtor 4 and Debtor 2 only ol seiner loans to ' ‘ord
igations arising ou 4 s¢paration agreement or divarce
() Atleast one of the debtors and another that you did not report as priority dams

: Check if this clalm is for a community debt D2 bebts to Pension or profit-sharing plans, and other similar debts
Other. Specify Credit Card Debt

 

 

 

 

 

 

Is the claim subject to offset?
Iv No
al Yes
#21] CREDIT ONE BANK Last 4 digits of account number 5644 -1,046.00

Nonpriority Creditors Name When was the debtincurrea? 11/13/2014 —

PO BOX 98872

Number Street

As of the date you file, the claim is: Check al! that apply.

Las Vegas NY 89193 CO contingent

Who incurred the debt? Check one. a Cos C1 uniiquidated
TJ Debtor 4 only C1 cisputea
7 Debtor 2 only Type of NONPRIORITY unsecured claim:
1 debtor 4 and Debtor 2 only [2 student loans
(71 Atteast ons of the debtors and another [2] Obligations arising out of a separation agreement or divorce

that you did not raport as priority daims

O Check if this claim is for a community debt Ol Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? Other. Specity Credit Card Debt
No

 

 

 

| T1¥e8

 

Officiat Form 106E/F Schedule E/F: Creditors Who Have Unsecured Clalms page 9 of 27_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 35 of 80

Tammra Noei Grafton
Debtor 1 Gase number (i krown,

Firet Narte Middie ame Laat Neme

 

ee us All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims agalnst you?

be No. You have nothing to report in this part. Submit this form io the court with your other schedules.
¥J Yes

 

   

 

 

 

 

 

4.00 FRANCHISE TAX BOARD |
Last 4 digits of account number 1812 3 151.00
Nonpriority Creditors Name S$) '
SPECIAL PROCEDURES When was the debtincured? 12/31/2014
Number Street
PO BOX 2952
i As of the date you file, the claim is: Check all that apply.
i Sacramento cA 95812
City Slate ZIP Gods oO Contingent
iquicd.
Who incurred the debt? Check cone. a Untiqui ated
w Debtor 1 onl Disputed
¥ Type of NONPRIORITY unsecured claim:
Debtor 2 only oO
Student loans

[A Debtor + and Debtor 2 ont
oO y O Obligations arising out of a separation agreement or divorce
Atleast one of the debtors and another that you did not report as priority claims

CI detis to pension or profit-sharing plans, and other similar debts

CJ] Check if this claim is for a community debt
f] other. Specity Income Taxes

ls the claim subject to offset?

 

 

 

 

 

[¥} No
[ Yes
4.99 FRANCHISE TAX BOARD Last 4 digits of account number 1812 $8,503.00

Nonpronly Graders Name When was the debt incurred? = 12/31/2009
SPECIAL PROCEDURES

Number Streat

PO BOX 2952 As of the date you file, the ciaim is: Check all that apply.

Sacramento CA 95812 ©) contingent

City State ZIP Code (9) untiquidated

Who incurred the debt? Check one. Cl Disputed

Debtor 1 only Type of NONPRIORITY unsecured claim:

[2] Debtor 2 only

[1 Debtor 4 and Debtor 2 only ol oer loans ow ,
igations arising out of a separation agreament or divorce
o At least one of the deblors and another that you did not report as priority daims

0 Debts to pension or profit-sharing plans, and other similar debts

(2 Cheek if this claim is for a community debt
[2] other. Specty Income Taxes

ig the claim subject to offset?

 

 

 

 

 

 

iv] No
bod FRANCHISE TAX BOARD Last 4 digits of account number 1812 39,845.91
a hee
Nonprarity Creditors Name When was the debtincurred? 12/31/2016
SPECIAL PROCEDURES
Number Streat
PO BOX 2952 As of the date you file, the claim is: Check all that apply.
Sacramento CA 95812 CO contingent
oan State ZIP Cede _
| Who incurred the debt? Check one. Cl unliquidated
! Debtor 1 only oO Disputed
: EI Debinr 2 only Type of NONPRIORITY unsecured claim:
ol Debtor 1 and Debtor 2 only (2 Student cans
(71 Atjeast one of the debtors and another a Obligations arising out of a separation agreement oF divorce
— ; that you did not report as priority claims
J] Check if this claim is for a community debt (J bebts to pension or profit sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify Income Taxes
ra No
L_] Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 10 of 27_

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 36 of 80

Debtor 4 Tammra Noel Grafton

 

First Name Middie Name Last Name

Gase number (i mown

 

jean 2: All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpricrity unsecured claims against you?
i EH No. You have nothing te report in this part. Submit this form to ihe court with your other schedules.

Yes

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Cy!
i No

| Yes

Official Form 106E/F

[4.24 FRANCHISE TAX BOARD
Last 4 digits of account number 1812 2 187.00
Nonpriority Crediter's Name $e, .
SPECIAL PROCEDURES When was the debt incurred? 12/31/2015
Number Streat
PO BOX 2952
Ps As of the date you file, the claim is: Check all that apply.
acramenta GA 95812
City State ZIP Gade O Contingent
Unliqui
Who incurred the debt? Check one. q Oecd
Debter 1 only spare
1 pebtor 2 only Type of NONPRIORITY unsecured clalm:
EJ debtor 1 and Debtor 2 only 5 cplgatone asing t of a separation agreement or divorce
HI our
(7 Atleast one of the debtors and another that you did not report as priority daims
(4 check if this claim Is for a community debt 2) Debts ta pension or profit-sharing plans, and other similar debts
Other. Specify Income Taxes
Is the claim subject to offset?
No
| Yas
A.2q GE CAPITAL Last 4 digits of account number 3565 $996.00
Nonpioniy Greditors Name When was the debt incurred?
PORTFOLIO RECOVERY ASSOCIATES
Number Street
120 CORPORATE BLVD STE 100 As of the date you file, the claim {s: Chack all that apply.
! Norfolk VA 28502 [1 Contingent
Cily Stats FIP Code 3 uniiquidated
Who incurred the debt? Check one. TJ Disputed
co eben ; id Type of NONPRIORITY unsecured claim:
abtor 2 only
[J Debtor 4 and Debtor 2 only oq ines loans of tord
igations ansing out of a separation agreement or divorce
(71 At least one of the debtors and another that you did not report as priority claims
Check if this claim is for a community debt CF nebte to pension or profit-sharing plans, and other similar debts
. . (1 other. Specify Credit Card Debt
ts the claim subject to offset?
[#1] No
ll Yes.
p.27| Gotdien Valley Lending Last 4 digits of account number 6141 $1,800.00
eee
Nonpriority Creditors Name When was the debtincurred? 2019
635 East Hwy 20, E
Number Street
As of the date you file, the claim is: Check all that apply.
Upper Lake CA 95485 DO contingent
oy "State ZIP Code oo
Who incurred the debt’? Check one. CO Uniiquidated
Debtor 1 only Oo Disputed
1 cebtor 2 onty Type of NONPRIORITY unsecured clatm:
1 debtor 1 and Debtor 2 only CO student loans
(J atteast one of the debtors and another (1) Obtigations arising out of a separation agreement or divorce
eae — . that you did not report as priority daims
O Check if this claim is for a community debt O Debts ta pension or profit-sharin plans, and other similar debts
Is the claim subject to offset? [4] other. Specify Monies Loaned / Advan

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 11 of 27

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 37 of 80

n
Debtor 1 Tammra Noel Grafto!

 

Firal Name Middle Name Last Name

Case number (if kown),

 

List All of Your NONPRIORITY Unsecured Clalms

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

!
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[4.oq INTERNAL REVENUE SERVICE -
Last 4 digits of account number 1812 6,537.96
Nonpriority Creditors Name flees
Central Insolvency Operation When was the debtincurred? 12/31/2005
Number Street
PO BOX 7346
Phitad A ot As of the date you file, the claim is: Check all that apply.
iadelphia P 191
City Siale ZIP Code C1 Contingent
; (2) untiquidated
Who incurred the debt? Check one. O oisputed
me enn ; ad Type of NONPRIORITY unsecured claim:
r2 only
tudent i
[23 debtor 1 and Debtor 2 only Os udentioans . ‘
ol Atleast of the debtors and anothe O Obligations arising out of a separation agreement of divorce
one ehtors A r that you did not report as priority daims
CJ Check if this claim is fora community debt a Debts to pega tnebotele shal, plans, and other similar debts
Other. Specify a
Is the claim subject to offset?
¥] No
LJ Yas
Log INTERNAL REVENUE SERVICE Last 4 digits of account number 1812 $6,112.00
Nonpriony Creditors Name When was the debt incurred?
Centralized Insolvency Operation
Number Street
PO BOX 7346 As of the date you file, the claim is: Check all that appty.
Philadelphia PA 19101 CD Contingent
City State ZIP Code CJ unliquidated
! Who incurred the debt? Check one. EJ Disputed
4 Lo] Debtor 4 only .
i [J Debtor 2 on! Type of NONPRIORITY unsecured claim:
j ebtor 2 only
i [2] Debtor 1 and Debtor 2 only a seretone ui ; tor , di
‘ igations arising out of a separation agreement or divorce
oO Al least one of the debtors and another that you did not report as priority claims i
[1] check if this claim is for a community debt a Debts to penser or OOo plans, and other similar debts
, Other. Specify incomé Taxes
ts the claim subject to offset?
(v] No
kad] INTERNAL REVENUE SERVICE Last 4 digits of account number 1812 $21,559.39
: “ i
Nanpronily Creditors Name When was the debt incurred? = 12/31/2008
Centralized Insolvency Operation
Number Street
PO BOX 7346 As of the date you file, the claim is: Check al! that apply.
Philadelphia PA 19101 CO contingent
tity State ZF Code aoe
Who incurred the debt? Check one. (C1 unliquidated
Debtor 1 only C2 disputed

CO debtor 2 only
0 Debtor 1 and Debtor 2 only
(C1 Atleast one of the debtors and another

Check if this claim is for a community debt
Is the claim subject to offset?

¥] No

1 Yes

 

 

Official Form 106E/F

Schedule E/F: Craditors Who Have Unsecured Claims

 

Type of NONPRIORITY unsecured claim:

[7] Student ioans

a} Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1) pebts to pension or profit-sharing plans, and other similar debts

Other. Specify Income Taxes

page 12 of 27_

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 38 of 80

Debtor 1 Tammra Noel Grafton

 

Firat Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

3. Do any crediters have nonpriority unsecured clalms against you?
| No. You have nothing to report in this part. Submit this form to the court with your other schedules.
i of

Yas

 

 

 

 

 

Case number ga kown,

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

4a} INTERNAL REVENUE SERVICE .
Last 4 digits of account number 1812 14.130.90
Nonpriority Creditor's Name $ : :
Centralized Insolvency Operation When was the debt incurred? 12/31/2010
Number Street
PO BOX 7346
As of the date you file, the claim is: Check afl that apply.
Philadelphia PA 19101
City State ZIP Goda i Contingent
iquid
Who incurred the debt? Check one. 5 Oost
Debtor 1 onky ° .
[J Debtor 2 only Type of NONPRIORITY unsecured claim:
[2] debtor 1 and Debtor 2 only oy Cbligatons sising out of a separation agreement or divorce
isi pal
Oo Atleast one of the debtors and another that you did not report as priority claims
CI Check if this claim is fora community debt C1 bests to pension or profit-sharing plans, and other similar debts
2] other. Specity Income Taxes
Is the claim subject to offset?
[¥] No
[_] Yes
3q INTERNAL REVENUE SERVICE Last 4 digits of account number 1812 $ 2,200.00
Nonpvionty Creditors Name When was the debt incurred? 12/31/2004
Central Insolvency Operatian
Number Street
PO BOX 7346 As of the date you file, the claim is: Check all that apply.
Philadelphia PA 19101 CD contingent
iy State ZIP Code CF Uniiquidated
Who incurred the debt? Check one. ( cispurea
CD Debtor 1 only T ONPR ITY _
CO Debtor 2 only ype of N IORITY unsecured claim:
[71 Debtor 4 and Debtor 2 only oi uinea loans a ‘ nord
igations arising out of a separation agreement or divorce
oO At least one of the debtors and another that you did not report as priority claims
Check if this claim is for a community debt Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Income Taxes
Is the claim subject to offset?
[v] No
L_yes
4.39) MIDLAND FUNDING Last 4 digits of account number G362 31,317.00
Nonanarily Craditor's Name When was the debt incurred? 05/26/2018
320 East Big Beaver Rd
Number Street
#300 As of the date you file, the claim is: Check all that apply.
os M085 conta
Who incurred the debt? Check one. 7 unliquidated
C1 Detter 1 only CD disputed
ZI Debtor 2 only Type of NONPRIORITY unsecured claim:
[I Debtor 1 and Debtor 2 only [2 Student toans
7) Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce
_, | that you did not reporl as priority claims
2] Check if this claim is for a community debt  detts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? Other. Specity Collection Agency
[¥} Na
[Yes

 

 

Official Form 106E/F

 

Schedule E/F: Craditors Who Have Unsecured Claims

page 13 of 27

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 39 of 80

Debtor 4 Tammra Noel Grafton

 

Fird Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Do any creditors have nonpriority unsecured claims against you?

  
  

 

 

 

 

 

Case number (i krovent,

| No. You have nothing to repart in this part. Submit this form to the court with your other schedules.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 MRS BPO LLG
3 Last 4 digits of account number 9240 1,905.00
Nonprionty Creditors Name SON
1930 Olney Avenue When was the debtincurred? 2017
Number Streat
As of the date you file, the claim is: Check all that apply.
Cherry Hill NJ 08003
City State ZIP Code ql Centingent
Who incurred the debt? Check one. Uniiquidated
Oo Disputed
Debtor t only Type of NONPRIORITY unsecured claim:
7) better 2 only o
Student loans
CF) debtor 1 and Debtor 2 only oO —_ -_ ; ,
CO atleast of the debtors and anothe Obligations arising out of a separation agreement or divorce
east one e de nother that you did not report as priority claims
C1 Check if this claim is fora community debt Debts to penaion or profit-sharing plans, and other similar debts
Other. Specify
Is the claim subject to offset?
‘¥] No
__| ‘Yes
4.3q MRS BRO LLC Last 4 digits of account number 1930 $5,787.00
Nonpriorily Creditors Name When was the debt incurred?
1930 Olney Avenue
Numbei Streat
“mer As of the date you file, the claim is: Check ali that apply.
Cherry Hill NJ 08003 CD contingent
City State FIP Code CO Uniiquidated
i Who incurred the debt? Check one, T) disputed
a
Debtor 1 only Type of NONPRIORITY unsecured cialm:
[7] Debtor 2 only o
(2) Debtor 1 and Debtor 2 only oO cures loans ; tof tio bord:
igations arising out of a separation agreement or divorce
oO At feast one of the debtors and another that you did not report as priarity claims
CO Check if this claim is fora community debt EI debts to pension or profit-sharing plans, and other similar debts
Is the el b offset? [2] other. Specify Monies Loaned / Advanced
Is the claim subject ta e
I] Ne
i Yas
1.36) D iat 1812
NATIONAL CREDIT A MUST Last 4 digits of account number sUnknown
Nonprionity Creditors Name When was the debtincurred? 2018
PO BOX 3023
Number Sireat
As of the date you file, the claim Is: Check all that apply.
Hutchinson KS 67504 CJ contingent
Ciy ws
Who incurred the debt? Check one. DD uniiquidated
| Debtor 1 only O Disputed
CO Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only ( Student loans
1 atteast one of the debtors and another CI obligations arising out of a separation agreement or divorce
Pon , | that you did not report as priority claims
©] Check if this claim is for a community debt 71 bette to pension or profit-sharing plans, and other similar dabts
Is the claim subject to offset? B21 other. Specity UNKNOWN CREDITOR
[¥'] No
[— ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 14 of 27

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 40 of 80

Debtor 1 Tammra Noel Grafton

 

First Name Middta Name Last Name

Case number vt imown)

 

List Al of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| No. You have nothing to report in this part. Submit this form ta the court with your other schedules.
[4.34 NATIONAL CREDIT ADJUSTERS |
a Last 4 digtts of account number 1812 ; Unknown
jonprionty Cr s
PO BOX 550327 When was the debt incurred?
Number Street
Hutch 5 As of the date you file, the claim is: Check ali that apply.
utchinson K 67504
City State ZIP Goda 1 Contingent
Who incurred the debt? Check one. qi Seed
isp
i
oS etn : ony Type of NONPRIORITY unsecured claim:
C1 pebter 4 and Debtor 2 only 5 oom loans stot a separation agreement or dvorce
IGatIOnSs ansing of a Separation Ment Or aivol
7] Atleast one of the debtors and anather that you did not report as priority claims
Check if this claim is for a community debt Debts to ee Collection Agency and other similar debts
¥] Other. Speci
Is the claim subject to offset? Pecty
|¥'| No
(_) Yes
4.34 NATIONAL GREDIT ADJUSTERS Last 4 digits of account number 1812 33,912.00
Nonpaonity Creditors Name When was the debtincurred? 12/22/2017
PO BOX 550327
Nomber Stest
As of the date you file, the claim is: Check ail that apply.
Hutchinson KS 87504 C1 Contingent
City Slate ZIP Code 3 vniiquidatea
Who Incurred the debt? Check one. 1 disputed
(7) Debtor 4 oniy oRITY laim:
CO center 2 onty Type of NONPRI unsecured claim:
(CJ Debtor 1 and Debtor 2 only a ounrat loans 7
bligations arising out of a separation agreement or divorce
(Zi Atieast one of the debtors and another that you did not report as priority claims
Check if this claim is for a community debt a Debts to nae OA pians, and other similar debts
Other. Specify ection Agenc:
Is the claim subject to offset? er gency
[¥} No
bag NAVIENT Last 4 digits of account number 1812 $7,724.00
Fe
Nonprionty Creditors Name When was the debt incurred? 06/24/2002
PO BOX 9655
Number Streai
As of the date you file, the claim is: Check all that apply.
Wilkes Barre PA 18773 D1 contingent
T Stale ZF Code oo.
Who incurred the debt? Check one. C1 Untiquidated
CO Debtor 1 only CO visputea
[71 Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 debtor 1 and Debtor 2 only LO student ioans
[7 Atleast one of the debtors and another (1 obligations arising out of a separation agreement or divore
if thi — . that you did not report as priority daims
Check if this claim is fora community debt 1 debts te pension or profit-sharing plans, and ather similar debts
Is the claim subject to offset? [7] Other, Specify Monies Loaned / Advanced
i [¥] No
Yes

 

 

Official Farm 106E/F

Schedule E/F: Creditors Whe Have Unsecured Claims

page 15 of 27_

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 41 of 80

Debtor 4 Tammra Noei Gratton

 

Firet Newna Midde Naine Last Name

Case number (if doer)

 

ira «: All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

: ed
i

Yes

 

 

 

 

 

 

 

No. You have nothing to report in this part. Subrnit this form to the court with your other schedules.

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

l4.ad NC FINANCIAL
Last 4 digits of account number 1812 2697.00
Nonpriorty Crediters Name $4, :
175 W JACKSON BLVD STE 1000 When was the debtincurred? 01/28/2019
Number Street
As of the date you file, the claim is: Check al that apply.
Chicago IL 60604
City State ZIP Code 5 Contingent
Unliquidated
Who incurred the det? Check one. oO Disputed ©
CI beter 1 only Type of NONPRIORITY unsecured claim:
oO Debtor 2 only CO student!
[1] Debtor + and Debtor 2 onty Ol Obligations arising out of a separation agreement or divarce
(71 Atleast one of the debtors and another that you did not report as priority claims
Check if this claim is for a community debt CO petts to pension or profit-sharing Plans, and other similar debts
Is the clai ject to offeet? [4] other. Specity Monies Loaned / Advanced
is the claim subject to
‘¥] No
| Yes
4.44] NETCREDIT FS Last 4 digits of account number 1812 $2,600.00
Nonprionily Gracitore Name When was the debtincurred? 01/25/2019
175 W Jackson Blvd STE 1000
Numbel Street
“me As of the date you file, the claim is: Check all that apply.
Chicago tL 60604 (i Contingent
Cry State ZIP Oode CI untiquidated
Who incurred the debt? Check one. | Disputed
Ci Debtor + only Type of NONPRIGRITY unsecured claim:
C1 Deter 2 only oO
[1 Debtor 1 and Debtor 2 only 5 obligato na aut ef : ‘ord |
fons arising aut of a separation agreement or divorca
[2] At least one of the debtors and another that you did nat report as priority claims
Check if this claim is for a community debt CO Debts to pension or profit-sharing plans, and other similar debts i
ie the claim sub Heet? [?] Other. Specify Monies Loaned / Advanced ;
s the claim subject to offset i
“1 No
| _LYes
4.42 Northstar Location Services LLC Last 4 digits of account number “XBD 5606.00
Nenprionly Creditors Name When was the debt incurred? 11/2018
4285 Genesee Street
Number Street
As of the date you file, the claim is: Check all that apply.
i Buifalo NY 14226 C1 Contingent
oy Stale ZIP Cada od
Who incurred the debt? Chack one. a Uniiquidated
[J Debtor 4 only Disputed
C1 pebtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 anly oO Student loans
i F) At least one of the debtors and another [7] Obligations arising out of a separation agreement or divorce
i , . that you did not report as priority claims
Oo Check if this claim is for a community debt EJ bets to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? Other. Specify Credit Card Debt
a No
[1 Yes

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 18 of 27_

 

 

 
Case 3:20-bk-00433-JAF Doc 1

Debtor 1 Tammra Noel Gratton

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Filed 02/06/20 Page 42 of 80

Case number (ir known),

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpricrity unsecured Claims against you?
be No. You have nothing to report in this part. Submit this form to the court with your other schedules.
¥) Yes
tenet:
Nuvell
4. Last 4 digits of account number 1 81 2 7 31 1 43
Nonpriorty Creditors Name 3 } ‘
2850 Gran Bay Pkwy When was the debtincurred? O1/2011
Number Street
As of the date you file, the claim ig: Check alt that apply.
Jacksonville FL 32258
ity State ZIP Code oI Contingent
Unliquidated
Who incurred the debt? Check one. a Disputed
2) debtor 1 oniy Type of NONPRIORITY unsecured claim:
C1 better 2 only TZ Student loans
[1 Debtor + and Debtor 2 only Cc] obi ations arising out of a separation agreement or divorcee
oO Atleast one of the debtors and another th at you vie not report as ononty ciaims a
C1 Check if this claim is for a community debt CI petits to pension or profit-sharing plans, and other similar debts
[2] other. Specify Judgment Liens
Is the claim subject to offset?
1 Ne
-_] Yes _
4.44 PACIFIC DENTAL GROUP Last 4 digits of account number 1812 3265.00
Nonpronly Creditors Neme When was the debt incurred?
31754 TEMECULA PKWY
Number Street
As of the date you file, the claim is: Check all that apply.
Temecula CA 92592 C2 Contingent
City State ZIP Code | Unliquidated
Who Incurred the debt? Check one. (3 Disputed
[2] Debtor 1 only Type of NONPRIORITY unsecured claim:
(1 Debtor 2 only oO
CO Debtor 1 and Debtor 2 only oO Student loans: . / di
(CT Atleast one of the debtors and another at sae td not report cn ee or divorce
Check if this claim is for a community debt C3 debts to pension or profit-sharing plans, and other similar debts
Other. Specify Medical Services
{s the claim subject to offset?
ra No
b.49] PORTFOLIO RECOVERY ASSOCIATES Last 4 digits of account number 1812 $3,100.00
I :
Nonprionly Creditors Name When was the debt incurred? 05/22/2018 a
120 CORPORATE BLVD STE 100
Number Street
As of the date you file, the claim is: Check all that apply.
Norfolk VA 23502 1 contingent
Tity Slate ZIP Code aan
Who incurred the debt? Check one. 2) unliquidated
[4] Deptar 1 onty (1 cisputea
[7] Debtor 2 only Type of NONPRIORITY unsecured claim:
2) Debtor 4 and Debtor 2 only C1 Student loans
[7] atleast one of the debtors and another [1 Obligations arising out of a separation agreement or divorce
; ; that you did not raport as priority claims
Oo Check if this claim is for a community debt C] debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify Credit Card Debt
¥) No
| Yes

 

 

Official Form 106E/F Schedule E/F: Creditors

Who Have Unsecured Claims

page 17 of 27.

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 43 of 80

mra Ni n
Dabtor 1 Fammra Noe! Grafto Case number 4if down)

First Name Midde Name Last Name

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

. No. You have nothing to report in this part. Submit this form to the court with your other schedules.
“J Yes

   

PORTFOLIO RECOVERY ASSOCIATES

 

 

 

 

Last 4 digits of account number 2724
Nonprioty Creditors Name 9 $1,064.79
120 CORPORATE BLVD STE 100 When was the debt incurred?
Number Streat
As of the date you file, the claim is: Check all that apply.
Norfolk VA 23502
i City State ZIP Code a Contingent
‘ . Unliquidated
i Who incurred the debt? Check one. Cl Disputed

[21 Debtor 1 only Type of NONPRIORITY unsecured claim:

(7 pabter 2 an!
y [71 Student toans

DD Debtor 1 and Debtor 2 only — 7 . .

Chat of the debto d anoth oO Obligations arising out of a separation agreement or divorce
teast ane of the debtors and another that you did nat repart as priority claims

(2 batts to pension or profit-sharing plans, and other similar debts

(2) Check ff this claim is fora community debt Other, Speciy Credit Card Debt

 

 

 

 

 

Is the claim subject to offset?
[wi No
[7] Yes
4.47] RISE CREDIT Last 4 digits of account number 8771 $5,787.00
Ronprionly Craditor’s Name When was the deat incurred? 09/14/2017
4150 International Plaza STE 700
Number Street
As of the date you file, the claim is: Check al) that apply.
Fort Worth TX 76109 (3) Contingent
City ‘State ZIP Gode Oo Unliquidated
Who incurred the debt? Chack one. D2 cisputea
[1 Debtor 1 only Type of NONPRIORITY unsecured claim:
1 Debtor 2 anly

1 Student toans
(7) obligations arising out of a separation agreament or divorce
that you did not report as priofity cdaims

Check if thls clair is for a community debt J Debts to pension or profit-sharing plans, and other similar debts {
Other. Specify Monies Loaned / Advanced

(7) Debtor 4 and Dentor z only
(C] At least one of the debtors and another

Is the claim subject to offset?

 

 

 

 

 

 

 

Le] No
yes
4. SALLIE MAE (NAVIENT) Last 4 digits of account number 1812 56,000.00
Nonprionty Creators Name When was the debt incurred?
123 JUSTISON STREET 3RD FLOOR
Number Street
As of the date you file, the claim is: Check all that apply.
Wilmington DE 19801 1 contingent
Who incurrad the debt? Check one. ° ° (J) unliquidated
Debtor t only D1 Disputed
TD debtor 2 onty Type of NONPRIORITY unsecured claim:
CJ debtor 1 and Debtor 2 only Student loans
5) Atteast one of the debtors and another O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[) Check if this claim is for a community debt CI nebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? [4] Other. Spacity Monies Loaned / Advanced
Iv] No :
| Yes i

 

Officiat Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 18 of 27

 

 
Case 3:20-bk-00433-JAF Doc 1

Debtor 4 Tammra Neel Grafton

 

Firat Name Middle Name Laat Name

List All of Your NONPRIORITY Unsecured Ciaims

  
 

Yes

_.

 

 

 

 

| 3. Do any creditors have nonpriority unsecured claims against you?
No. ‘You have nothing to report in this part. Submit this form to the court with your other schedules.

Filed 02/06/20 Page 44 of 80

Case number ¢i own)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THOYCBNA
s.4q Last 4 digits of accountnumber 4072 1.140.00
Nonprionty Creditors Name uaaeEra
PO BOX 6497 When was the debtincurred? 10/2017
Number Street
As of the date you file, the claim is: Check all that apply.
Sioux Falls sD 57117
City State ZP Code a Contingent
iquida’
Who incurrad the debt? Check one. 5 a ted
Debtor 1 only m i .
(1 pebter 2 only Type of NONPRIORITY unsecured claim:
(1 debtor 1 and Dabtor 2 only O Student foans . . .
oO 0 Obligations arising out of a separation agreement or divorce
Atleast one of the debtors and another that you did not report as pricrity claims
if thi A E] Debts to pension or proftt-sharing plans, and other similar debts
CO Check if this claim is for a community debt Other Specity Credit Card Debt
is the claim subject to offset?
[v1 No
i Yes
4.64 TNE TARGET Last 4 digits of account number 1872 §356.50
Nonprlorty Creditors Namie When was the debt incurred? 10/2016
PO BOX 673
Number Street
As of the date you file, the claim is: Check all that apply,
Minneapolis MN —-58440 1 Contingent
City State ZIP Code (3 unliquidated
Who incurred the debt? Check one. 3) disputed
a betes ad Type of NONPRIORITY unsecured claim:
ebtor 2 only
[7] Debtor 1 and Debtor 2 only a ooh toan's ; tof ‘i ent or di
igations arising ou @ Separation agreem or divorce
C Atieast one of the debtors and another thal you did not report as priority claims
CO Chesk if this claim is for a community debt 71 debts to pension or profit sharing plans, and other similar debts
Other, Specify Credit Card Debt
Is the claim subject to offset?
| No
ks f TRS Recovery Services, inc. Last 4 digits of account number 9942 5189.13
i Nonprionly Creditors Name When was the debt incurred? 2015
PO Box 60022
Number Street
As of the date you file, the claim is: Check all that apply.
City Of Industry CA 91716 CI contingent
a ZP cede _
Who incurred the debt? Check one. 1 uniiquidated
1 denter t only oO Disputed
CF debtor 2 only Type of NONPRIORITY unsecured claim:
D5 Debtor 4 and Debtor 2 only 7) student loans
i (7 Atleast one of the debtors and another ( obligations arising out of a separation agreement or divorce
i . . ; that you did not report as priority daims
(check if this claim is for a community debt I) Debts to pansion or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specity Deficiency Balance
¥] No
[| Yea
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page 19 of 27_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 45 of 80

Debtor t Tammra Noel Grafton

 

First Name Last Name

List All of Your NONPRIORITY Unsecured Clalms

Middle Name

Case number (4 koown,

 

3. Bo any creditors have nonpriority unsecured claims against you?

i | No. You have nothing to report in this part. Submit this fomn to the court with your other schedules.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.54 US BANK SERVICES Last 4 digits of t ber 1812
i S| igits of account number
Nonpriority Creditor’s Name 9 ¢ Unknown
PO BOX 108 When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Saint Louis MO 53166
City State ZIP Code (CO Contingent
Who incurred the debt? Check one. ol ie
Debtor 1 only spu ;
! (1 debtor 2 only Type of NONPRIORITY unsecured claim:
7 oO Debtor 1 and Debtor 2 only 5 outa oe ang out of a separation agreement or divorce
I Ions Md ra
C2] At least one of the debtors and another that you did not report as priority claims
C2 check if this claim is for a community debt 7) Debts to Fr tor ance plans, and other similar debts
Other. Speci collection Agency
Is the claim subject to offset? Pecity
[¥] No
[ves __
4.5q VYSTAR CREDIT UNION Last 4 digits of account number 1812 sUnknown
Nonprionty Gredtars Name When was the debt incurred? Q1/2005
PO BOX 45085
Number Street
As of the date you file, the claim is: Check all that apply. i
Jacksonville FL 32232 C2 Contingent
Cy State ZIP Code (2) unliquidated
Who incurred the debt? Check one. C1 disputed
fw Debtor 1 only Pp .
[J Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only Oo eo ;
igations arising out of a separation agreement ar divorce
Cl At least one of the dabtors and another that you did not report as priority claims
CO Check if this claim is fora community debt (J) bebts to pension or profit-sharing plans, and other similar debts
[2] other. Specify Deficiency Balance
Is the claim subject to offset?
|¥] No
5 | WELK RESORT GROUP Last 4 digits of account number 1165
$4,214.00
Honprenty Greditors Name When was the debt incurred? 02/20/2017
300 Rancheros Dr #450
Number Street
As of the date you file, the claim is: Check ail that apply. i
San Mareos CA 92069 TD contingent
oiy State 2 Code OO uniieui
Who incurred the debt? Check one. Unliquidated
Debtor 1 only oO Disputed
C1 debtor 2 only Type of NONPRIORITY unsecured claim:
] Debtor 1 anc Debtor 2 only (J Student loans
CO At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce
oo . that you did not report as priority claims
cj Check if this claim is for a community debt CJ pets to pension or profit-sharing plans, and other similar debts
is the claim subject to offsat? Other. Specify Deficiency Balance
FA No
[1 Yes

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 20 of 27

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 46 of 80

Tammra Noel Gratton

Debtor 1

Case number (i down)

 

First Name Middle Name

Laat Name

} pon 3: Others to Be Notified About a Debt That You Already Listed

}
}
i

 

5. Usa this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or Z. For

example, if a collection agency fs trying to collect from you for a dabt you owe to someone aise, list the original creditor in Parts 1 or
2, then Hat the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 108E/F

Schedule E/F: Creditors Who Hava Unsecured Claims

ATLANTIC CREDIT & FINANCE On which entry in Part 4 or Part 2 did you list the original creditor?
Name
PO BOX 13386 Line 4.21 of (Check one): 1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
Roanoke VA 24033 Last 4 digits of account number 5759
City State ZIP Coda
ATLANTIC CREDIT & FINANCE On which entry In Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 2001 Line 4-21 of (Check one): 1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Warren MI 48090 Last 4 digits of account number 5759
City State ZIP Code
ATLANTIG CREDIT & FINANCE On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 2001 Line 4.7 of (Check one): ( Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Noripriority Unsecured
Claims
Warren MI 48090 Last 4 digits of account number 8408
walally State ZIP Code
CAPITAL ONE BANK On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 6059 Line 4.17 of (Check ene}: (F] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
City OF Industry CA S1716 Last 4 digits of account number 1497
City State ZIP Code
CAPITAL ONE BANK On which entry In Part 1 or Part 2 did you Ist the original creditor?
Name
PO BOX 60599 Line 4.9 of (Check one): [1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
City Of Industry CA 91716 Last 4 digits of account number
City State ZIP Code
CAPITAL ONE BANK On which entry In Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 60599 Line 4.34 of (Cheek one): [0] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
City Of Industry CA 91716 Last 4 digits of account number 9696
iy Slate ZIP Code
TAL ONE BANK
oe On which entry in Part 1 or Part 2 did you Jist the original creditor?
ear
PO BOX 60599 Line 4-34 of (Check one): LD] Part 1: Creditors with Priority Unsecured Claims
Number it
Sree Part 2: Creditors with Nonpriority Unsecured
Claims .
City Of Industry CA 91716
ay Sus FP bode Last 4 digits of account aumbar

 

page 21 of 27

 

 

 
Debtor 4

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 47 of 80

Tammra Noel Grafton

Case number (i mown

 

Firs Meme Middle Name

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

6 Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

exampie, if a collection agency is trying to collect from you for a debt you owe te someone alse, list the original creditor in Parts 1 or
@, then list the collaction agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons te be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE BANK LISA NA On which entry in Part 1 or Part 2 did you Iist the original creditor?
Name
PO Box 30281 Line 4.8 of (Check one): Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
Salt Lake City UT 84130 Last 4 digits of account number 1812
City State ZIP Cade
CAPITAL ONE SERVICES, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Nama
PO BOX 30285 Line 4.33 of (Check one): [1] Part 1: Creditors with Priority Unsecured Claims
Number Strest Part 2: Creditors with Nonpriority Unsecured
Claims
Sait Lake City UT 84190 Last 4 digits of account number 1812
City State ZIP Code
CAPITAL ONE SERVICES, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 30285 Line 4.1 of (Check one): (1) Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Salt Lake City UT 84130 Last 4 digits of account number 7039
City State ZIP Code
DNF ASSOCIATES On which entry In Part 1 or Part 2 did you list the original creditor?
Nama
252 SONWIL DR Line 4.3 of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Buttalo NY 14225 Last 4 digits of account number 9019
City State ZIP Code
FIRSTSOURCE ADVANTAGE, LLG On which entry in Part ¢ or Part 2 did you list the orlginat creditor?
Name
PO BOX 628 Line 4-6 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpricrity Unsecured
Claims
Buffalo NY 14240 Last 4 digits of account number 3737
City Siate ZIP Code
FIRSTSOURCE ADVANTAGE, LLC On which entry in Part 4 or Part 2 did you list the original creditor?
Name
PO BOX 628 Line 4.33 of (Check ena): 0 Part 1: Creditors with Priority Unsecured Claims
Number Streat Part 2: Creditors with Nonpriority Unsecured
Claims
Buftalo NY 14240 Last 4 digits of account number 1872
City State ZIP Code
UNDIN
“ww F G On which entry in Part 1 or Part 2 did you list the original creditor?
ame
320 East Big Beaver Line 4-21 of (Check one): [0 Part 1: Creditors with Priority Unsecured Claims
Ni Sirest
umber Part 2: Creditors with Nonpriority Unsecured
Claims
Troy Mi 48083
oly Sune FIP Cade Last 4 digits of account number

Official Form 406E/F

Schedule E/F; Creditors Who Have Unsecured Claims

 

 

page 22 of 27_

 

 

 
|

; &. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For oo

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 48 of 80

Tammra Noe! Grafton
Debtor 1 Case number (i kown)
First Name Middle Nama Last Name

List Others te Be Notified About a Debt That You Already Listed

 

example, if a collection agency Is trying to callect from you for a debt you owe to someone else, list the original crediter in Parts 1 or :
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts 1 or 2, jist the i
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page. :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDLAND FUNDING On which entry In Part 1 or Part 2 did you list the original creditor?
Name
320 East Big Beaver Line 4.20 of «Check one): 1 Part 4: Creditors with Priority Unsecured Claims
Number Street ; Part 2: Creditors with Nonpriority Unsecured Claims
Troy MI 48083 Last 4 digits of account number
City State ZIP Code
MIDLAND FUNDING On which entry in Part 1 or Part 2 did you list the original creditor?
Nar
320 East Big Beaver Line 4.1. of (Check one): [2] Part 4: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Troy Mi 48083 Last 4 digits of account number 7039
City State ZIP Code
MIDLAND FUNDING, LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Neme
PO BOX 2001 Line 4.33 of (Cheek one): [1 Part 1: Creditors with Priority Unsecured Claims:
Number Streat Part 2: Creditors with Nonpriority Unsecured
Claims
Warren MI 48090 Last 4 digits of account number 9962
City State ZIP Code
MIDLAND FUNDING, LLG On which entry In Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 2001 Line 4.7 of (Check one): 1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Warren MI 48090 Last 4 digits of account number 8408
City State ZIP Code
Midland Credit Management On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 12105 Line 4.1 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Monpriority Unsecured
Claims
Roanoke VA 2401 Last 4 digits of account number 7039
City State ZIP Code
NATIONAL CREDIT ADJUSTERS Cn which entry In Part 1 or Part 2 did you jist the original creditor?
Name
PO BOX 4115 Line 4.47 of (Check one): [1] Part 1: Creditors with Priority Unsecured Claims
Nurnbser Steet Part 2: Creditors with Nonpriority Unsecured i
Claims
Concord CA 94524 Last 4 digits of account number 4439 ;
Oty State ZIP Code :
ATIONAL CREDIT ADJUSTERS
— IONA Qn which entry in Part 1 or Part 2 did you list the original creditor? '
PO BOX 550327 Line 4.47 of {Check one): [J Part 1: Creditors with Priority Unsecured Claims
umber SI a
" = Part 2: Creditors with Nonpriority Unsecured
Claims i
Hutchinson KS 67504 4439
City ane FIP Code Last 4 digits of account number :

Offtciaf Form 106E/F Schedule E/F: Creditors Wha Have Unsecured Claims page 23 of 27—

 

 

 
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

|
|

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 49 of 80

Tammra Noal Grafton

Debtor tT

Case number (if known),

 

First Nama Middle Name

Last Name

List Others to Be Notitled About a Debt That You Already Listed

 

example, if a collection agency is trying to collect fram you for a debt you owe to someone alse, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAVIENT On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 9655 Line 4-48 of (Check one): Part 1: Creditors with Priority Unsecured Ciaims
Number Straat Part 2: Creditors with Nonpriority Unsecured Claims
Wilkes Barre PA 418773 Last 4 digits of account number
City State ZIP Code
NCB Management Services LLC On which entry in Part 1 or Part 2 did you list the original creditor?
Name
f Allied Dr Line 4.47 of (Check one): 1 Part 4: Creditors with Priority Unsecured Claims
Number Steet Part 2: Creditors with Nonpriority Unsecured
Claims
Trevose PA 19053 Last 4 digits of account number
city State ZIP Code
NCB Management Services LLC On which entry In Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1099 Line 4.47 of (Check one): [1] Part 4: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Langhorne PA 19047 Last 4 digits of account number 8771
City State ZIP Code
Nuvell C/O Ally Bank On which entry In Part 1 or Part 2 did you list the original creditor?
Name
12850 Gran Bay Pkwy Line 4.43 of (Check one): (C] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Jacksonville FL 32258 Last 4 digits of account number 1812
City Slate ZIP Code
PORTFOLIO RECOVERY ASSOCIATES On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 12914 Line 4-8 of (Check one}: (J Part 1: Creditors with Priority Unsecured Claims
Number Strest Part 2: Creditors with Nonpriority Unsecured
Claims
Norfolk VA 23541 Last 4 digits of account number 2298
City State ZIP Code
PORTFOLIO RECOVERY ASSOCIATES On which entry in Part 1 or Part 2 did you list the original creditor?
Name
120 CORPORATE BLVD STE 100 Line 4B of (Check one): ((] Part 4: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
NORFOLK VA 23502 Last 4 digits of account number 5347 .
City State ZIP Cade
ORTFOL! ERY
’ OLIO RECOV ASSOCIATES On which entry in Part 1 or Part 2 did you list the original creditor?
Jame
120 CORPORATE BLVD STE 100 Line 4.6 of {Check one): (7) Part 1: Creditors with Priority Unsecured Claims
mip 3
sumer rest Part 2: Creditors with Nonpricrity Unsecured
Claims
Norfolk VA 23502 | 3737
Gy State TIP Code Last 4 digits of account number

 

 

Officiat Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 24 of 27

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 50 of 80

Tammra Noel Grafton
Middle Nerne

Dabtor 1 Case number (fF known)

 

First Name Leet Name

ron 3: AM Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, jist the original creditor In Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts t or 2, do not fill out or submit this page.
PORTFOLIO RECOVERY ASSOCIATES On which entry tn Part 1 or Part 2 did you list the original creditor?
Name
120 CORPORATE BLVD STE 100 Line 4-6 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
Norfolk VA 29502 Last 4 digits of account number 5347
City Stata ZIP Code
PORTFOLIO RECOVERY ASSOGIATES On which entry in Part 4 or Part 2 did you list the original creditor?
Name .
PO Box 12914 Line 4.26 of (Check one): C1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Norfolk VA 23541 Last 4 digits of account number 3565
City State ZIP Code
PORTFOLIO REGOVERY ASSOCIATES On which entry tn Part 1 or Part 2 did you list the original craditor?
‘Name
120 CORPORATE BLVD STE 100 Line 4.20 of (Check one): [1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Norfolk VA 23502 Last 4 digits of account number
City State ZIP Code
PORTFOLIO RECOVERY ASSOCIATES On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 12914 Line 4.10 of (Check one): [2] Part 4: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Norfolk VA 23541 Last 4 digits of account number 8132
City State ZIP Code
PORTFOLIO RECOVERY ASSOCIATES On which entry in Part 1 or Part 2 did you Jist the original creditor?
Name .
120 CORPORATE BLVD STE 100 Line 4-9 of (Check one): [1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nenpriority Unsecured
Claims
Norfolk VA 23502 Last 4 digits of account number 7548
City State ZIP Code
PORTFOLIO RECOVERY ASSOCIATES On which entry in Part 1 or Part 2 did you list the original creditor?
Name
140 CORPORATE BLVD STE Line 4.9 of (Check one): C2 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
NORFOLK VA 23502 Last 4 digits of account number 7548
City State Zl? Gade
=
a RECOVERY ASSOCIATES Gn which entry In Part 1 or Part 2 did you jist the original creditor?
aT
120 CORPORATE BLVD STE 100 Line 4.7 of (Check one): [1] Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Norfolk VA 23502 . 8408
oy Site Si Code Last 4 digits of account number

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

page 25 of 27°
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 51 of 80
Debtor 1 Tammra Noel Grafton Case number (7 town,
Firet Mame Migdie Name Law Name
List Others to Be Notlfled About a Debt That You Already Listed
6. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already fisted In Parts 1 or 2. For
i example, if a collection agency is trying to collect from you for a debt you owe to someone alse, list the original creditor in Parts 1 or
| 2, then fist the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
i additional creditors here. If you do not have additional persons to be notified for any debis in Parts 1 or 2, do not fill out or submit this page.
Processing Center On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 17380 Line 4-51 of (Check one): 1 Part +: Creditors with Priority Unsecured Claims
Number Streat Part 2: Creditors with Nonpriority Unsecured Claims
Denver co 80217 Last 4 digits of account number 5942
City State ZIP Code
RADIUS GLOBAL SOLUTIONS, LLG On which entry in Part 4 or Part 2 did you list the original creditor?
Name
PO BOX 390846 Line 4.7 of (Check one): [1 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Minneapolis MN 55439 Last 4 digits of account number 8408
city State ZIP Code
RAISE CREDIT On which entry in Part 1 or Part 2 did you list the original creditor?
Name
' 4150 International Plaza STE 700 Line 4.35 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims
Fort Worth Tx 76109 Last 4 digits of account number 8771
Cily Stale ZIP Cade
Superior Court of Calitornia, County of Riverside On which entry in Part t or Part 2 did you list the original creditor?
Name
800 North State Street tine 4.43 of (Check one}: (1 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonprlority Unsecured
Claims
Hemet CA 92543 Last 4 digits of account number 3307 :
City State ZIP Code i
Tempoe LLG On which antry in Part 1 or Part 2 did you list the original creditor? :
Name
720 East Pete Rose Way Line 4.42 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Strast Part 2: Creditors with Nonpviority Unsecured
Suite 400 . Claims
Cineinnati OH 45202 Last 4 digits of account number /*BD
City State ZIP Code
Welks Resort Group On which entry in Part 1 or Part 2 did you list the original creditor?
Name
B860 Lawrence Welk Or Line 4.54 of (Check one: C1] Part 4: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured
Claims i
Escondido CA 92026 Last 4 digits of account number :
City State ZIP Code i
W G
. elks Resort Group On which entry in Part 4 or Part 2 did you list the original creditor?
ane i
PO BOX 512148 Line 4.54 of (Check one): C1] Part 1: Creditors with Priority Unsecured Claims
Numbe
ume Street Part 2: Creditors with Nonpriority Unsecured
Claims
Los Angeles CA 90051 1165 i
aay Slate ZIP Gods Last 4 digits of account number :

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 26 of 27.

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 52 of 80

Tammra Noel Grafton
Firet Nama Middle Name Last Name

fone the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured clalms. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Gebtor 1 Case number (7 Anewn)

 

 

 

. Domestic support obligations 6a. $ 0.00
. Taxes and certain other debts you owe the

government 6b. $ 12,732.97
. Claims for death or personal injury while you were

intoxicated 6c. $ 0.00
. Other, Add all other priority unsecured claims.

Write that amouni here. 6d. $ 0.00
. Total. Add lines Ga through 6d. Be.

5 12,732.97

 

 

 

 

 

 

 

= Gf. Student |
. Student loans 6T. $ 0.00
6g. Obligations arising out of a separation agrasment
or divorce that you did not report as priority 0.00
claims 6g. $ ‘
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. § 0.00
6i. Other, Add all other nonpriority unsecured claims.
Write that amaunt here. Gi. +5 172,366.83
6j, Total. Add lines 6f through 6i. 7
ij ines rough 6i 5j $ 172,366.83

 

 

 

 

 

 

Official Form 106E/F Schedule E/F; Creditors Who Have Unsecured Claims page 27 of 27_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 53 of 80

Fill in this information to identify your case:

Tammra Noel Gratton
Firet Name Middle Name

Debtor

 

Debtor 2
(Spouse if filing) Firet Name Middia Name

 

United States Bankruptcy Court for the Middie District of Florida

Case number

(i own} [J check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/16

Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. If more space Is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
C] No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
examipie, rent, vehicle laase, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

2.1

The Reserve at Nocatee Residential Apartment Lease. Base rent is $1710, petrentis $15. The -
Name , $50 HOA fee and the trash/sewer/water feas are added to base rent
215 Hunters Lake Way and average $72. These other expenses are listed separately on
Schedule J.

Lessee

 

 

Street
Ponte Vedra FL 32081

City State ZIP Code

 

 

pa

 

Name

 

Street

 

City State ZIP Code
2.3,

 

Name

 

Street

 

City State __ ZIP Code
24

 

Name

 

Street

 

City State _ZIP Code
2.5|
snl

 

Name

 

Street

 

 

   

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page tof_1_

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 54 of 80

Fill in this informatian to identify your case:

Tammra Noel Grafton

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if fing) Fist Nana Midkdie Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

 

Case number
(If known} i C] Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are alsa liable for any debts you may have. Be as complete and accurate as possible. If twa married peaple
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill It out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.) i
[Ivo
Yes

2. Within the jast 3 years, have you lived in a community proporty state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.}

No. Ge to line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

ve SSeS
Yes. In which community state or tertitary did you live? CA . Fill in the name and current address of that parson.

Christopher S Grafton

Name of your spouse, former spouse, or legal equivalent

29294 Providence Rd

 

 

 

Number Street
Temecula CA 92591
City State ZIP Coda

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again a8 a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 1086). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

eae

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
| Schedule D, line
Name
Cl Schedule E/F, line
Sireat Cl Schedule G, line
City State . ZIP Code ees eed vatneneentaranee
3.2
CI Schedule D, line
Name
[1 Schedule E/F, line
Street [[] Schedule G, line
ity State... EVP OO enn oe
3.3
C] Schedule D, line
Name
Cl Schedule E/F, line
Street Cl Schedule G, fine
—nnlatity, Blate, eee Oe COI eee a ne in grenennecr nee thither tienen ena

 

 

Official Form 106H Schedule MH: Your Codebtors page 1of_1.

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 55 of 80

Fit in this information toe identify your case:

Tammra Noe! Grafton

First Name Middle Name

Debtor 1

 

Debtor 2
(Spouse, if filing) Fires Name Middta Name

 

United States Bankruptcy Court for the: _ Middle District of Florida

Case number . Check if this is:
nOWwN,
An amended filing

A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM / DD? YYYY
Schedule [: Your Income 12148

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsibis for
supplying correct information. If you are married and not filing jointly, and your spouse is fiving with you, Include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

ia. Fillin your employment
information.
t

 

 

 

 

 

 

       

 

 

 

 

imnin io
if you have more than one job,
attach a separate page with
information about additional Employment status i -mpioyed L] Employed
employers. CI Not employed fi] Not emplayed
Include part-time, seasonal, or
self-employed work. Occunation Respiratory Therapist
Occupation may include student ? ' : .
or homemaker, if it applies. Fletcher's Medical Supplies, Inc.
Employer's name
Employer's address 6851 Distribution Ave. S
Number Street Number Street

 

 

 

Jacksonville, FL 32256
City Stale ZIP Code City State ZIP Code

 

 

How jong emptoyed there? 9 months

 

'

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

2. List monthly gross wages, salary, and commissions {before all payroll

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 4,037.71 5
' 3, Estimate and list monthly overtime pay. 3. +3 87.26 +4
_ 4. Calculate gross income. Add line 2 + line 3. 4. | ¢ 4,124.97 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 56 of 80

Debtor 1 Tammra Noel Grafton Case number (if sown)

First Name Midde Name Last Name

 

Copy Wine 4 MPO. cence rere ences renner ereH ttn ets gptaanettaaeeseeeesseee
5. List all payroll deductions:

466.78

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. § 5
5b. Mandatory contributions for retirement plans fb. §$ 0.00 $
5c. Voluntary contributions for retirament plans Sc. $ 0.00 $
5d. Required repayments of retirament fund toans Sd. § 0.00 $
5e. Insurance ce. § 130.00 $.
5f. Domestic support obligations Sf. $ 0.00 $
5g. Union dues ; 5g. s__ 0.00 $
Sh. Other deductions, Specify: Misc. Disability (STD, Accident,e 5, 44 157.50 4 $
$ $
3 3
$ 3
| 6. Add the payroll deductions. Add lines a+ 5b +Sc+Sd+5e+51+Sg+5h 6. § 794.28 $
| 7, Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 3,370.69 $
, 8 List alt other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing grass
receipts, ordinary and necessary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. —_ ——
8b. Interest and dividends Bb g¢ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependant
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 5 0.00
settlement, and property settiement. Bo. ——__ —_
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security Be. ¢ 0.00 s 0.00
ff. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps {benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specity a $0.00, 50.00
8g. Pension or retirement income fig. § 0.00 $ 0.00
8h. Other monthly income. Specify: Assistance from Family and Friends. gh. +3 400.00 +5 0.00
9. Add all other Income. Add lines 8a + Bb + 8c + Bd + Be + Bf +8g + Bh. 9.) ¢ 400.00 | & 9.00
10. Calculate monthly Income. Add line 7 + line 9. - 3770.69
Add the entries in line 10 for Debtor 1 and Debtor 2 or nor-filing spouse. 10. 3_3,770.69 + § 0.00 r —

 

 

 

 

 

11. State all other regular contributions to the expenses that you list In Schedule J.

Include contributions fram an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

De not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

Specify: W+ $ 6.00
12. Add the amount In the last column of line 10 to the amount in line 11. The result is the combined monthly income. 3.770.69
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. a
Combined

 

monthly income
13. Do you expect an increase or decrease within the year after you file this form?
O) No. Decrease by the end of March 2020:
Wives. Explain. Because of new employees, my mandatory "on-call" duties will change from once per month to
every-other-month. Because of this change, | will lose $140 every other month ($840.00 per year), which —

 

- Official Form 1061. Schedule I: Your Income “page 2

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 57 of 80

Fillin this information ta identify your case:

Tammra Noel Grafton .
First Name Middle Name Last Name Check if this is:

Debtor 2 Clan amended filing

(Spouse, if filing) First Name Middle Nate Lest Name
A supplement showing postpetition chapter 13
expenses as of the following date:

Debtor 1

 

 

United States Bankruptcy Court for the: Midale District of Florida

Case number —_
(if known} MM / DOS ¥¥YY

 

 

 

Official Form 106J
Schedule J: Your Expenses 4245

Be as complate and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEA vescrive Your Household

1. Is this a joint case?

fi
Kyo. Go to line 2.
LJ Yes. Does Debtor 2 tive in a separate household?

Co

LJves. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

‘2. Do you have dependents? Ol No
Dependent’s relationship to Dependent’s © Does dependent live

Do not list Debtor 1 and yes. Fill out this information for Debtor 1 or Debtor 2 age / with you?
Debtor 2. each dependent...

Do nat state the dependents’ Son 13 : a
names. : WyyYes

Co
Yeas

Cano

Yes

Cnc
C

 

 

 

 

 

 

 

Eh
expenses of people other than
yourself and your dependents? CJ Yes

GEE Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report .
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedu/e J, check the box at the top of the form and fill in the
applicable date.

- Include expenses paid for with non-cash government assistance If you know the value of
such assistance and have included It on Schedule J; Your income (Official Form 1061.}

 

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 1,725.00

any rent for the ground or lot. 4. 5

if not included in line 4:

0.00

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renters insurance 4b. $. 18.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
$ 50.00

4d. Homeowner's association or condominium dues 4d.

Official Form 106 Schedule J: Your Expenses page 1

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 58 of 80

Tammra Noel Grafton

Debtor 4

4A.

£12.

73.

14.

45.

16.

17.

18.

19.

20,

Official Form 106J

 

Firat Name Middle Mame Last Name

Additional mortgage payments for your residence, such as home equity Jaans

Utilities:
6a. Electricity, heat, natural gas

fb. Water, sewer, garbage collection

&c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify: Pest Control

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Inciude gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

14a. Life insurance
15b. Health insurance
15¢e. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay ar included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 4
17b. Car payments for Vehicle 2
t7o. Other, Specify:
17d, Other. Specify:

 

 

Case MUMbe|r cr known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule f, Your income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule tk Your income.

20a. Mortgages on other property

206. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

20¢.

6a.
Gb.
6c.

6d.

19.

11.

12.

13.

14.

15a.
15b.

18d.

16.

TTa,

17b.

1?c.

17d,

1B.

19.

20a.

20b.

20c.

20d.

 

3 0.00

§ 110.00
$7200
$143,000
$ 5.00
670.00
3 0,00
$7900
$2 B00
$ 62.00

$ 256.00

 

ha)

$8.00
$00

0.00
Be 176.39
$s «98.00
$00

$ 0.00

$s COD
$C
gs__ C00
sO.)

§ 0.00

5 0.00

3 0.00
$0.00
$0
$00

page 2

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 59 of 80

Tammra Noet Grafton

 

 

 

 

 

 

Dabtor 1 Case number (if known)
First Name Middle Nacie Lest Nats
21. Other. $ Senior Pat Food, Supplies, Grooming, Vet bills (Senior pets)
pecify: 2. +g 78.00
+5
+$
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. a. ig 3,770.39

226. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22c. Add line 22a 22b. 4

and 22b. The result is your monthly expenses. 22c. $ 3,770.39

 

 

 

23. Calculate your monthly net income.

 

§ 3,770.69
23a. Copy line 12 (your combined monthiy income) from Schedule tf. 23a. $$
23b. Copy your monthly expenses from line 22c above. 23d, 4g 3,770.39
23c. Subtract your monthly expenses from your monthly income. $ 0.30

The result is your monthly net income. 24.

 

 

 

24. Do you expact an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car foan within the year or do you expect your
mortgage payment to increase of decrease because of a modification to the terms of your mortgage?

(4 No.

 

Yes. Explain here: AS | have no current health insurance, in March/April 2020, | will get short-term health

insurance through United HealthCare for $176.39 per month. Then in November, during
HealthCare.gov cpen enrollment, | will get long-term Health Insurance for $361.57 per month.
My employer's insurance is unaffordable at $804 per month. | will also get life insurance at
$41.50 per month in next 60 days.

Official Form 106J Schedule J: Your Expenses page 3

 

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 60 of 80

Fittin this information to identify yaur case:

Debtor 1 Tammra Noel Grafton

Firet Name Midde Name

Debtor 2
(Spouse, if filing) First Name Midde Name

 

United States Bankruptey Court for the Middle District of Florida

Case number
(If known)

 

 

LL) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

S| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No

C) Yes. Name of person. . Attach Bankruptcy Pettion Preparer's Notice, Declaration, and
Signature (Official Form 119}.

Under penalty of perjury, | declare that ! have read the summary and schedules filed with this declaration and
that they are true and correct

x Tamncak, LW) *

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 02/04/2020 Date
MMi BD? YY¥YY¥ MM? DD / ¥Y¥Y¥

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 61 of 80

Fill in this information to identify your cage:

Debtor 1 Tammra Noel Grafton

First Name Middie Name Last Name

 

Debtor 2
(Spause, if filing) Firs: Name Middle Name Last Name

 

United States Bankruptcy Court for the: WMidelle District of Florida

Case number scant
{if known) Oj Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 49

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space ls needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

jean: Detalls About Your Marital Status and Where You Lived Before

1. What is your current marital status?

Married
CI Nat married

 

2. During the last 3 years, have you lived anywhere other than where you live now?

J No

Yes. List alt of the places you lived in the last 3 years. Do nat include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: oO Same as Debtor 1 Cl Same as Debtor 1
3015 GROVELAND DR From 04/2019 From

j Number Street Number Street

i To 06/2019 To

i

: ORANGE PARK FL 32065

: City State ZIP Code City State ZIP Code

: LI Same as Debtor 4 | Same as Debter 1
29294 PROVIDENCE RD From 12/2016 From
3 Number Street Number Street

: To 94/2019 To

|

i TEMECULA CA 92591

: City State ZIP Code City State = ZIP Code

3. Within the last & years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rice, Texas, Washington, and Wisconsin.)

LJ No
Yes. Make sure you fill out Schedule H: Your Codebiors (Official Form 106H).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 62 of 80

Debtor 1 Tammra Noel Grafton

First Name Middle Name Last Name

EE Explain the Sources of Your Income

: 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
: Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Ci Ne
Yes. Fill in the details.

Case number (itknown)

 

 

From January 1 of current year until Wages, commissions, | 743.03 Cl wages, commissions,
the date you filed for bankruptcy: bonuses, tips oo bonuses, fips $______ :
oO Operating a business

0 Operating a business

 

 

 

 

. Wages, commissions, oO Wages, commissions,
For last calendar year: bonuses, tips $41,593.00 bonuses, tips $
(January 1 to December 31, eule } LO Operating a business (I Operating a business
For the calendar year before that: p2aes, commissions, oO paes, commissions,
ps § 29,007.00 nuses, Up 5

{January 7 to December 31, 2018 ) LO Operating a business C operating a business
yyy

 

se nmneenert ne nnn MUR eR ERE EHO LENE Ho eno fmm tL RAO ton REE TENE a annua annem URL APRESS AREA er cane en i

 §. Did you receive any other income during this year or the two previcus calendar years?

: Include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pansions; rental income: interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtar 1.

 

List each source and the gross income fram each source separately. Do not include income that you listed in line 4.

CJ No
Yes. Fill in the details.

 

Family and Friends
: From January 1 of current ramily and rrenas $400.00

year until the date you $
: filed for bankruptcy:

 

 

 

 

         

 

 

 

 

 

 

 

 

For last calendar year: Family and Friends $3,600.00
(January 1to 5
December 31, 2019 ) 5
‘For the calendar year $0.00 $
-bofore that: $ $ :
‘(January 1 to $ $

 

 

‘December 31, 2018 )

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 63 of 80

Debtor 4 Tammra Nos! Grafton

First Name Mkikite Name Last Nama

Case NUMbEL (knows,

 

List Certain Payments You Made Before You Filed tor Bankruptcy

 

|
6. Ara vither Debtor 1's or Debtor 2's debts primarily consumer debts?

LU No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 14.U.3.C. § 7101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
Cina. Go to line 7. . :

1 Yes. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and
the total amount you paid that creditor. Do not include payments for domestic support obligations, such
as child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or mare?
CJ No. Go to fine 7.
Yes. List below each creditor ta whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments fo an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Reserve at Nocatee 01/27/202€ — § 5,205.00 § 8,625.00 Cl mortage
: Creditors Name
| 01/01; Ucar
: 215 Hunters Lake Way 202( . :
Number Street C1 credit cara
12/09/201¢ oO Loan repayment
: O Suppliers or vandors
Ponte Vedra FL 32081 (other Residential Apar:
City State ZIP Code 7 :
5 $ Mortgage :
Creditors Name
Oo Car
Number Street CO creait cara
O Loan repayment
CI Suppliers or vendors
O Other
City State ZIP Code
5 $ (F) Mortgage
Creditors Name
Car
D2 credit card

 

Number Street
oO Loan repayment

 

Ol Suppliers or vendors

DD other

 

City State ZIP Code

 

Officiat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 64 of 80

Debtor 1 Tammra Noel Grafton

Case number (#known,
First Name Micdle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietar. 11 U.S.C. § 101. Include payments far domestic support obligations,
such a8 child support and alimony.

Noe
(Y Yes. List all payments to an insider.

 

 

 

insider's Nama

 

Number Street

 

 

: City State ZIP Code

i HORE et ibiccncen haere ret wned Goccaa MAME RE ont oat MEM werd cacti ine ce Sods nie masioct cea mS Heme

 

Insider's Name

 

Number Street

 

 

 

City Stata = ZIP Code

 

_ 8 Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
: an Insider?

Include payments on debts guaranteed or cosigned by an insider.

No i
LY Yes. List all payments that benefited an insider. ;

 

 

 

 

 

 

 

 

$
insider's Name $
Number Street
City State ZIP Code
3 $
Insider's Name

 

Number Street

 

 

 

EIN cence cr cate ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Sankruptcy page 4

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 65 of 80

Debtor 1 Tammra Noel Grafton

Fret Name Middie Name Last Name

Case number (tknewn

 

wees identify Legal Actions, Repossessions, and Foreclosures

 

| 3. Within 1 year befere you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorcas, collection suits, paternity actions, support or custody modifications,
' and contract disputes.

QO} No |
Yes. Fill in the details.

 
   

 

Nuvell Credit Corporation vs Civil, Repossession, Judgment;

 

 

 

 

 

 

 

 

 

| Case tile: Christopher S. Grafton and Tammra ‘Date filed: 01/17/2012 Superior Court of California, County of Rive 2) nog
: N Gratton Court Name ending
UO on appeal
i 800 North State Street
Number Street Concluded
Hemet CA 92543
Case number HEG1 103307 } City State ZIP Code
Case title: iCourt Name [1 Pending
, QD On appeal
i Number Street D1 concluded
ZIP Cade

Case number City State

 

 

19. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

No. Go ta line 11.
(1 Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

Creditors Name
: Number Street
Property was repossessed.
: Property was foreclosed.
: Property was garnished.
i Gay Site ZIP Code Property was attached, seized, or levied.
i
i
5
t Creditor’s Name
i

 

 

 

Number = Street

 

Property was repossessed.

Property was forectosed.

Property was garnished.

Property was attached, seized, or levied.

 

 

City State ZIP Code

DOoOO

 

i
g

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 66 of 80

Debtor 4 Tammra Noel Grafton

Firet Name Middle Nante Last Name

Case number (@ known,

 

accounts or refuse to make a payment because you owed a debt?
No
C3 Yes. Fill in the details.

 

 

Creditors Name

 

 

Number Street

 

a

 

 

 

City State ZIP Cada Last 4 digits of account number: XXXX—

| 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the banefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
CL] Yes

List Certain Gifts and Contributions

5
i

 

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
CY Yes. Fill in the details for each gift.

 

 

 

: 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

 

 

 

Person te Whom You Gave tha Gift

 

 

 

Number Street

 

 

City Stata ZIP Coda

Person’s relationship to you

 

 

i per

 

 

 

 

}
Person to Whom You Gave the Gift t .

 

 

 

Number Street

 

City State ZIP Code

 

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 6

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 67 of 80

Debter 4 Tammira Noel Grafton
Firet Name Middle Name Last Name

Case number (if known,

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
(I Yes. Fill in the details for each gift or contribution.

i
i
5
i
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Charity’s Name
i : $
i Number = Street :
i
| |
|
City State ZIP Code i

i
; t
i

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

[Ino

L) Yes. Fill in the details.

 

 

 

 

 

 

 

}
i

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, of credit counseling agencies for services required in your bankruptcy.

L] No
Yes. Fill in the details.

 

 

Debtor CC, Inc.
Parson Whe Was Paid

 

 

378 Summit Ave.
Number Street

01/2020 g 14.95

 

 

Jersey City NJ 07306
City Stale ZIP Code : ;

https :/www.dabtorcc.crq

Email or wabsita address

 

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 7

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 68 of 80

Debtor-4 Tammra Noel Grafton
First Narne Middle Name Last Name

Case number (if known),

 

 

 

 

 

Parson Who Was Paid

 

Number Street

 

 

City 5tate ZIP Cada : '

 

Email of website address

 

Person Who Made the Payment, if Not You

 

 

47, Within 1 year before you filed for bankruptcy, did you of anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
De not include any payment or transfer that you listed on line 16.

No
(2 Yes. Fill in the details.

 

 

 

Person Who Was Paid

w :

 

Number Street

 

 

 

City State ZIP Code

 

 

: 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
i transferred in the ordinary course of your business or financial affalrs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this staternent.

No

Cd Yes. Fill in the detaits.

 

 

Persan Who Received Transfer

 

Number Street

 

 

 

City Site Zipcode i

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page B

 

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 69 of 80

Tammra Noel Gratton
Fret Name Middle Name Last Mame

Debtor 1 Case number (4 known},

 

43. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
CI Yes. Fill in the details.

 

 

Name of trust

 

i
i
4
i

 

 

at List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or cther financial accounts; cortificates of deposit; shares In banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

QO wo
Yes. Fili in the datalis.

 

 

 

 

 

 

 

 

 

 

 

Fidelity
Name of Financlal Institution wor; 4 9 8 2 [Jenecking 08/06/2013 g 1-16
PO Box 770001 TO TT
Number Street Savings

LImoney market
Cincinnati OH 45277 [ Terokerage
City Siste ZIP Code C other

MMMM CTenacking $
Name of Financial Institution CIs
savings

harmbor” Soest [_Jatoney market

[ Tarokerage

[other _—___—
City Siate = ZIP Code

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No
EL} Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Name of Financial Institution Name
Number Street Number Street

Clty State ZIP Code
City State = ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 

 
Debtor 1 Tammira Noel Grafton

 

Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 70 of 80

Case HUMber tit krown,

 

First Name Middle Name Last Name

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
OQ) Yes. Fill in the details.

 

 

 

 

Name of Storage Facility Name -Cves

 

 

Number Street Number Street i

 

CltyState ZIP Code

 

St, sone See... ZAP Bode pe

 

identify Praperty You Hold or Control for Someone Else

 

 

23. De you hold or control any property that someone alse owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
(1 ‘Yes. Fill In the detalls.

 

 

 

 

 

 

 

 

 

:
i
Owner's Name §
Number Street :
Number Street i
City Sate ZIP Code : :
city State ZIP Code L nes : ;

 

 

Give Details About Environmental Information i

:
:
i
:
{

i

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

For the purpose of Part 10, the following definitions apply:

| & Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the alr, land, soll, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
it or used to own, operate, or utllize it, including disposal sites.

« 6Hazardous material means anything an environmental! law defines as a hazardous waste, hazardous substance, toxic ;
substance, hazardous material, pollutant, contaminant, or simiar term. :

: Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

No
Cl Yes. Fill in the detalis.

 

 

 

 

 

 

 

Name of site Govemmental unit : :
Number Street Number Street

City State ZIP Code .
City State ZIP Code i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 71 of 80

Debtor 1 Tammra Noel Gratton
First Name Middla Name Last Name

Case number (itknawn)

 

i
26. Have you notified any governmental unit of any release of hazardous material?

No
Cl Yes. Fill in the detalls.

 

 

 

 

 

 

 

 

Name of site Governmental unit

Number Street Number Street -
Clty State ZIP Code

City State ZIP Code

 

 

i 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and ordars.

No
L} Yes. Fill in the details.

 

 

 

Casa title :

Court Name : 0 Pending

i 1 onappea :

: Number Street ~ OO conetuded :

: é

: .

Case number ee :
i City State ZIP Code

Give Detalls About Your Business or Connections to Any Business

: 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
: DC Ascle proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

Cl Amember of a limited liability company (LLC) or limited Ilabllity partnership (LLP}

oO A partner in a partnership

O An officer, director, or managing executive of a corporation

 

i O An owner of at least 6% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12,
: OF Yes. Check all that apply above and fill in i :

 

 

 

Business Name

 

Number Street

 

 

2: State ZIP Code

 

Business Name

 

Number Street

 

 

 

: From To

 

 

 

city State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 72 of 80

Debtor 4 Tammra Noel Grafton Case number (knows,

Fret Namie Middle Name Last Name

 

 

 

Business Name

 

Number Street

 

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial —
institutions, creditors, or other parties.

C) no

(1 Yes. Fill in the datalis below.

 

 

 

 

 

Name WM DDE YYTY
Number Street
Clty State ZIP Code

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3677.

x

 

 

Signature of Debtor 1 Signature of Debtor 2

Date 02/04/2020 __ Date
Did you attach additional pages to Your Statement of Financia! Affairs for individuais Filing for Bankruptcy (Official Form 107}?
LC) No
Yes

Did you pay or agree to pay someone wha is not an attorney to help you fill out bankruptcy forms?

No
C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 73 of 80

Tammra Noel Grafton

Debtor 1 Case number (known),
First Name. Middle Name Lagt Mame

Continuation Sheet for Official Form 107
2} Prior addrassea

Debtor 28427 PLYMOUTH WAY , from 02/2014 to 12/2016
TEMECULA, CA 92591

Official Form 107 Statement of Financial Affairs for Individuals

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 74 of 80

Fill in this infarmation to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:

Debtac + Tammra Neel Grafton
First Name Middle Name

J 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middle Name

 

J 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Tesi Calculation (Official Form 1224-2).

LJ 3. The Means Test does not apply now because of
qualified military service but it could apply later.

United States Bankruptcy Court for the: Middle District of Florida

Case number
(lf knows)

 

  

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the tine number to which the additional information appiles. On the top of any
additional pages, write your name and case number (if known). If you believe that you ara exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b}{2} (Official Form 1224-1Supp} with this form.

| Part 4: Calculate Your Current Monthly Income

1. What is your marital and fillng status? Check one only.
L Not married. Fill out Column A, lines 2-11.
QC) Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

J Married and your spouse is NOT filing with you. You and your spouse are:
LJ Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

| Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

is

   

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

 

  
   

 

 

(before all payralt deductions). $4,124.97 $0.00
3. Allmony and maintenance payments. Do not include payments from a spouse if 0.00 0.00
Column Bis filled in. $0.00 $00
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include requilar contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not 0.00 0.00 j
filled in. Do not include payments you listed on line 3. $00 SU
5. Net income from operating a business, profession,
or farm
Gross receipts (before all deductions)
Ordinary and necessary operating expenses — $0.00 —-— $0.00
Net monthly income from a business, profession, or farm §0.00 $0.00 roPy $0.00 $0.00
6. Net income from rental and other real proparty ab
Gross receipts (before all deductions) 9.
Ordinary and necessary operating expenses — $0.00 — $0.00 ;
Net monthly income from rental or other real property $ $0.00 pony, ¢0.00 30.00
7. Interest, dividends, and royalties $0.00 $0.00
!

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page f

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 75 of 80

Debtor 1 Tammra Noel Grafton Case number ¢# inown)

Firet Mame Middle Name Last Name

 

  

8. Unemployment compensation $ 0.00

 

Geo nat enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it heres

FOP YOU . ee tcsieeetenemmtienninn  § 0,00
FOP YOUF SPOUSE i cecuncerceenniantionnan — g 0,00

9. Pension or retirement income. Oo not include any amouni received inal was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Govemment in connection with a disability, combat-related injury or
disability, of death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would othenise be entitled if

 

 

 

retired under any provision of title 10 other than chapter 61 of that title. 39.00 59.00
10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Goverment in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, {ist other sources on a
separate page and put the total below.
Assistance from Family and Friends. g 400.00 g 0.00
$0.00 $0.00
Total amounts from separate pages, if any. + 0.00 +3 0.00
11, Calculate your total current monthly income. Add lines 2 thraugh 10 for each + =
column, Then add the total for Column A to the total for Column B. 3 4,524.97 g 0.00 g 4,924.97

 

 

 

 

 

 

 

 

Total current
monthly Income

ERE Determine Whether the Means Test Applies to You

 

42. Calculate your current monthly Income for the year. Follow these steps:

12a. Copy your total current monthly income fromm HIG 11. occ cccccccccccccssccsceceeseesaesueesnectusesattuetene COPY line 1 here $4,524.97 |

Multiply by 12 (the number of months in a year). x 12
12b. The resuit is your annual income for this part of the form. 412b. § 54,299.64

13. Calculate the median family income that applies to you, Follow these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. FL
Fill in the number of people in your household. 2
Fill in the median family income for your state and size of household. . decseneeeee vossceeesnscsttaneseserensceereeeneees Th ¢ 61,619.00

 

 

 

To find a list of applicable median income amounts, go online using the link specifi ied it in nthe separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. J Line 12h is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 1224-2.

14b. (J Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Farm 1224-2.
Go to Part 3 and fill out Form 122A—2.

 

 

Official Form 122A-1 Chapter 7 Statemant of Your Current Monthly Income page 2

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 76 of 80

Debtor 4 Tammra Noel Grafton Cage number iF snown)
First Name Middie Name Laat Name

 

Sign Below

 

Py sania! signing here, | declare under ar OL] of perjury that the information on this statement and in any attachments is true and correct.

 

Signature of Debtor 1 Signature of Debtor 2
Date 02/04/2020 Date
MM/ DD OS YYYY MM/ DD /Y¥YYY

If you checked line 14a, do NOT fill out or file Form 1224-2.
you checked line 14b, fil out Form 1224-2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 77 of 80

United States Bankruptcy Court
Middle District of Florida

Tammra Noel Grafton

In re: Case No.

Chapter 7
Debtor(s)

Verification of Creditor Matrix

The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.

Date: 02/02/2020 Via a iL as)

Signature of Debtor

 

Signature of Joint Debtor

 

 
Case 3:20-bk-00433-JAF Doc 1

AT&T Mobility
PO BOX 60017
Los Angeles, CA 90060

ATLANTIC CREDIT & FINANCE
PO BOX 13386
Roancke, VA 24033

ATLANTIC CREDIT & FINANCE
PO BOX 2001
Warren, Ml 48090

ATLANTIC GREDIT FINANCE
320 East Big Beaver STE 300
Troy, MI 48083

BANKCARD SERVICES
PO BOX 205458
Dallas, TX 75320

BLUECHIP FINANCIAL
918 CHIEF LITTLE SHELL ST
Beicourt, ND 58316

CALVALRY PORTFOLIO SERVICES
500 Summit Lake STE 490
Valhalla, NY 10595

CAPITAL ONE BANK
PO BOX 60599
City Of Industry, CA 91716

CAPITAL ONE BANK USA NA
4851 Cox Rd
Glen Allen, VA 23060

CAPITAL ONE BANK USA NA
PO Box 30281
Salt Lake City, UT 84130

CAPITAL ONE SERVICES, LLG
PO BOX 30285
Salt Lake City, UT 84130

GashGall Inc
1600 S Douglas Rd
Anaheim, CA 92806

 

Filed 02/06/20 Page 78 of 80

CashCall Inc.
1600 S Douglas Rd
Anaheim, CA 92806

CB indigo/GF
PO Box 4499
Beaverton, OR 97076

CHASE BANK
PO BOX 15298
Wilmington, DE 19850

CHECK N GO
7755 MONTGOMERY RD
Cincinnati, OH 45236

CLARITY SERVICES
PO BOX 5717
Clearwater, FL 33758

CLIENT SERVICES INC
3451 Harry S Truman Blyd
Saint Charles, MO 63301

Collection Bur of America
25954 Eden Landing RD
First Floor

Hayward, GA 94545

CONVERGENT OUTSOURCING
800 SW 39TH St
Renton, WA 98057

CREDIT ONE BANK
PO BOX 98872
Las Vegas, NV 89193

DNF ASSOCIATES
352 SONWIL DR
Buffalo, NY 14225

FIRSTSOURCE ADVANTAGE, LLG
PO BOX 628
Buffalo, NY 14240

FRANCHISE TAX BOARD
SPECIAL PROCEDURES
PO BOX 2952
Sacramento, CA 95812

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 79 of 80

GE CAPITAL

PORTFOLIO RECOVERY ASSOCIATES
120 CORPORATE BLVD STE 100
Norfolk, VA 23502

Golden Valley Lending
635 East Hwy 20, E
Upper Lake, CA 95485

INTERNAL REVENUE SERVICE
Centralized Insolvency Operation
PO BOX 7346

Philadelphia, PA 19101

INTERNAL REVENUE SERVICE
Central insolvency Operation

PO BOX 7346

Philadelphia, PA 19701

Midland Credit Management
PO Box 13105
Roanoke, VA 24031

MIDLAND FUNDING
320 East Big Beaver Rd
Troy, Mi 48083

MIDLAND FUNDING
320 East Big Beaver
Troy, Mi 48083

MIDLAND FUNDING, LLC
PO BOX 2001
Warren, MI 48090

MRS BPO LLC
1930 Olney Avenue
Cherry Hill, NJ 08003

NATIONAL CREDIT ADJUST
PO BOX 3023
Hutchinson, KS 67504

NATIONAL CREDIT ADJUSTERS
PO BOX 550327
Hutchinson, KS 67504

NATIONAL CREDIT ADJUSTERS
PO BOX 4115
Concord, CA 94524

NAVIENT
PO BOX 9655
Wilkes Barre, PA 18773

NC FINANCIAL
175 W JACKSON BLVD STE 1000
Chicago, IL 60604

NCE Management Services LLC
1 Allied Dr
Trevose, PA 19053

NCB Management Services LLC
PO Box 1099
Langhorne, PA 19047

NETCREDIT FS
175 W Jackson Blvd STE 1000
Chicago, IL 60604

Northstar Location Services LLC
4285 Genesee Street
Buffalo, NY 14225

Nuvell
2850 Gran Bay Pkwy
Jacksonville, FL 32258

Nuveil C/O Ally Bank
12850 Gran Bay Pkwy
Jacksonville, FL 32258

Nuvell Credit Corp C/O Ally Bank
12850 Gran Bay Pkwy
Jacksonville, FL 32258

PACIFIC DENTAL GROUP
31754 TEMECULA PKWY
Temecula, CA 92592

PORTFOLIO RECOVERY ASSOCIATES
120 CORPORATE BLVD STE 100
Norfolk, VA 23502

PORTFOLIO RECOVERY ASSOCIATES
PO Box 12914
Norfolk, VA 23541

 

 
Case 3:20-bk-00433-JAF Doci1 Filed 02/06/20 Page 80 of 80

PORTFOLIO RECOVERY ASSOCIATES
120 CORPORATE BLVD STE 100
NORFOLK, VA 23502

PORTFOLIO RECOVERY ASSOCIATES
PO BOX 12914
Norfolk, VA 23541

PORTFOLIO RECOVERY ASSOCIATES
140 CORPORATE BLVD STE
NORFOLK, VA 23502

Processing Center
PO Box 17380
Denver, CO 80217

Prog Leasing, LLC
256 West Data Drive
Draper, UT 84020

RADIUS GLOBAL SOLUTIONS, LLC
PO BOX 390846
Minneapolis, MN 55439

RISE CREDIT
4150 International Piaza STE 700
Fort Worth, TX 76109

SALLIE MAE (NAVIENT}
123 JUSTISON STREET 3RD FLOOR
Wilmington, DE 19801

Superior Court of Catifornia, County of River
800 North State Street
Hemet, CA 92543

Tempoe LLC

720 East Pete Rose Way
Suite 400

Cincinnati, OH 45202

THD/CBNA
PO BOX 6497
Sioux Fatls, SD 57117

TNB TARGET
PO BOX 673
Minneapolis, MN 55440

TRS Recovery Services, Inc.
PO Box 60022
City Of Industry, CA 91716

US BANK SERVICES
PO BOX 108
Saint Louis, MO 63166

VYSTAR CREDIT UNION
PO BOX 45085
Jacksonville, FL 32232

WELK RESORT GROUP
300 Rancheros Dr #450
San Marcos, CA 92069

Weiks Resort Group
8860 Lawrence Welk Dr
Escondido, CA 92026

Welks Resort Group
PO BOX 512148
Los Angeles, CA 90051

 

 
